 ELECTRICAL WORKERS LOCAL 48
 (OREGON
-COLUMBIA CHAPTER OF NECA)
 342 NLRB No. 10 
101
International Brotherhood
 of Electrical Workers, 
Local 48, AFLŒCIO (Oregon-Columbia Chapter 
of National Electrical Co
ntractors Association) 
and
 Paul Footlick 
and
 Dennis S. Coey 
and Pat-
rick Mulcahy 
and
 Richard S. Smith 
and
 Brad 
Twigger and
 Terry Taylor 
and William Perry. 
Cases 36ŒCBŒ1798Œ1, 36ŒCBŒ1947, 36ŒCBŒ
1840Œ1, 36ŒCBŒ1798Œ2, 36ŒCBŒ1798Œ3, 36ŒCBŒ
1798Œ4, 36ŒCBŒ1798Œ5, 36ŒCBŒ1859, 36ŒCBŒ
1798Œ6, and 36ŒCBŒ1853
 June 23, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
AND WALSH On April 21, 2000, Administrative Law Judge Mary 
Miller Cracraft issued the attached decision.  The Gen-
eral Counsel filed exceptions and a supporting brief, and 
the Respondent filed an answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings, and conclusions only 
to the extent consistent with this Decision and Order. 
From October 1992 to May 1994 (the relevant period), 
dozens of employees were dispatched out of order from a 
Portland, Oregon hiring hall operated by International 

Brotherhood of Electrical Wo
rkers, Local 48, AFLŒCIO 
(Local 48 or the Union).  Some of these improper dis-
patches were knowing and deliberate; others resulted 

from negligent disregard of established hiring hall rules.  
Among the deliberately irregular dispatches, some were 
handed out in connection with Local 48™s salting pro-
gram.  The complaint alleged violations of Section 
8(b)(1)(A) of the Act for all of these deviations from the 

Union™s hiring hall rules.
1  The judge dismissed these 
allegations.  The General Counsel excepts.  For the rea-
sons explained below, we reverse. 
I. FACTS A. Dispatch Rules Governing Local 48™s Hiring Hall 
Local 48 operates an exclus
ive hiring hall for jour-
neyman and apprentice electrici
ans.  The rules governing 
this operation are contained 
in the collective-bargaining 
agreement, as amended from 
time to time, between Local 
                                                          
 1 The complaint alleged a number of other 8(b)(1)(A) violations as 
well, some of which the judge found and some of which she dismissed.  
There are no exceptions to any of the judge™s findings concerning these 

other allegations.  Thus, absent ex
ceptions, we adopt the judge™s find-
ings in secs. II,B,4, 5, 6, II,C, D, and E of her decision. 
48 and the Oregon-Columbia Chapter of the National 
Electrical Contractors Associ
ation, a multiemployer as-
sociation.  Included in these rules are the various re-
quirements for registering in one of four groups, or 

ﬁbooks.ﬂ  Taken together, these four books comprise the 
out-of-work list, or OWL, from which job referrals are 
made.  Within each book, app
licants are listed by sign-in 
date, with the most recent si
gn-ins at the bottom of the 
book.  Although a few of the alleged irregularities in this 
case concern dispatches from 
book 2, most involve dis-
patches from the highest-ranking book, book 1. 
To register on book 2, an applicant must have 4 or 
more years™ experience in the 
trade and must have passed 
a journeyman inside wireman™s exam or been certified as 
a journeyman inside wireman by an inside joint appren-

ticeship and training committee.  Eligibility for book 1 
requires the foregoing, and more.  A book 1 registrant 
must reside within the geographical jurisdiction of Local 

48.  Before June 17, 1993, book 1 listing also required 
that an applicant have been 
employed at least 1 year out 
of the previous 4 by signatory contractors.  As a short-

hand, we will call this the ﬁsignatory 1 out of 4ﬂ rule.  
Beginning June 17, 1993, the signatory 1 out of 4 rule 
was replaced by a rule requ
iring employment at least 1 
year out of the previous 4 w
ithin Local 48™s geographical 
jurisdiction, regardless of whether the employers worked 
for were signatory contractors. 
The cardinal rule of the Union™s hiring hall is first in, 
first out.  Thus, a referral must be offered first to the 
highest-listed registrant present in the hallŠtypically a 

registrant on book 1.  The only exceptions to this rule are 
for age balancing (not relevant here) and for jobs requir-
ing special skills.  As to the latter, when a contractor 
calls for someone with a certain skill, the referral must be 
offered to the highest-listed applicant present in the hall 

who possesses the requested skill.  Except to fill a fore-
man position, the dispatch rules do not permit Local 48 
to refer applicants requested by name. 
Two other hiring hall rules bear on the alleged dis-
patching violations in this case:  the biannual re-sign rule 
and the short-call rule.  The biannual re-sign rule pro-

vides that everyone listed on the OWL must sign in at the 
hall twice a year, in February and August, on pain of 
being dropped from the OWL.  During the relevant pe-

riod, the short-call rule provided that a registrant who 
was dispatched to a job that, through no fault of his own, 
lasted 40 hours or less would preserve his predispatch 

position on the OWL.  Put differently, if a job lasted 
longer than 40 hours, the person dispatched to that job 
was supposed to roll to the bottom of his book when he 

signed back in after the job had ended.  In November 
1994, the short-call period was lengthened from 40 hours 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 102 
to 30 days.  However, since no evidence was introduced 
concerning dispatches postdating May 16, 1994, for pre-
sent purposes the applicable 
short-call rule is the 40-hour 
rule. B. The Documentary Evidence 
In reviewing the evidence 
supporting our findings 
herein, we will have occasion to refer to four principal 

kinds of documents contained 
in the record:  the daily 
sign-in report (DSR), the da
ily dispatch report (DDR), 
the already mentioned out-of-work list, and the member 

master inquire (MMI).  Some explanation of these 
documents will help orient the reader to the dispatching 
irregularities at issue here. 
The Daily Sign-In Report
:  As its name suggests, the 
daily sign-in report for any given day lists, or should list, 

everyone who signed in that day.  A few of the DSRs in 
the record are handwritten orig
inals from the hiring hall, 
but most of them are typed 
counterparts 
prepared from 
the originals by a Local 48 secr
etary.  ﬁSigning inﬂ on the 
DSR must be distinguished from ﬁinitialingﬂ the OWL.  
An applicant 
signs in
 to signify his availability for work, 
such as after his previous employment has ended.  Under 
certain circumstances, an ap
plicant could properly re-
ceive a dispatch the very day he signs in.  More typically, 

however, the newly signed-in applicant is not entitled to 
an immediate dispatch.  Ther
efore, his name appears on 
the next day™s OWL at the bottom of the highest-ranking 

book for which the applicant is eligible, and next to his 
name is printed his sign-in date.  When the applicant 
comes to the hiring hall on that day and successive days, 

he initials
 the OWL next to his name to signify his pres-
ence in the hall and availability for dispatch. 
An applicant also signs in to comply with a February 
or August re-sign requirement.  When he does so, the 
applicant is issued a re-sign 
ﬁslipﬂ evidencing that he has 
met his biannual re-sign duty; and his name will appear 
on that day™s DSR, typically with a handwritten notation 
indicating ﬁre-sign.ﬂ  Confusingly, successive OWLs 

frequently substitute the most recent biannual re-sign 
date for the applicant™s last 
sign-in date.  DSRs are there-
fore crucial for determining actual sign-in dates and, cor-

respondingly, an applicant™s proper position on the 
OWL. 
The Daily Dispatch Report
:  The daily dispatch report 
is just what the name says: 
 a list of everyone dispatched 
on a given day.  Dispatches are also evidenced in other 
ways.  The name of the contractor to which an applicant 

was dispatched is generally written next to that individ-
ual™s name on the OWL.  Also
, the dispatched applicant 
is given an introduction slip, and he may also sign an 

authorization for withholding of union dues.  In some 
instances, the record contains an introduction slip and a 
dues withholding authorization uncorroborated by a 
DDR entry.  Where that is the case, the logical inference 
is that the dispatch has b
een handled ﬁoff the books.ﬂ 
The Out-of-Work List
:  The OWL for any given day 
should list all applicants who have signed in (as docu-
mented on earlier DSRs), ha
ve met all intervening bian-
nual re-sign obligations (again documented on prior 

DSRs), and are currently unemployed by a signatory 
contractor.  Because of the short-call rule, the OWL will 
also list persons very recently
 dispatched.  As explained 
above, an employee signing in after a short call preserves 
his previous OWL position.  Thus, to avoid needless de-
letion and reinsertion of names, Local 48 keeps appli-
cants listed on the OWL for a time after they have been 
dispatched.  The record cont
ains OWLs for almost but 
not quite all days the hall was open for business during 
the relevant period.  According to Gerald Bruce, Local 
48 business manager beginning in 1996, no hard copy 

OWL was generated on days when all available jobs had 
already been ﬁpassed,ﬂ or rejected. 
The Member Master Inquire
:  Local 48 keeps an MMI 
for every Local 48 member, as well as for ﬁtravelersﬂŠ
i.e., members of other IBEW locals who have traveled 
into Local 48™s geographical jurisdiction and signed in at 

its hiring hall.  The MMI contains a wealth of informa-
tion, including, as relevant here, a chronological listing 
of the jobs the individual in question has worked, the 

contractors worked for, and th
e starting and ending dates 
of each employment.  This information makes it possible 
to determine whether particular book 1 registrants had 

met the signatory 1 out of 4 requirement for registering 
on book 1.  The MMI also may indicate the date on 
which an individual either completed his apprentice 
training or passed the journeyman inside wireman™s 
exam, one or the other of whic
h is also prerequisite to 
Book 1 registration. 
C. Deliberate Departures from the Hiring Hall Rules 
Category 1
:  Local 48 maintained a ﬁsaltingﬂ program 
during the relevant period.  Salting is a practice in which 
union members take jobs with nonunion employers in 
order to organize their employees.
2  There is no dispute 
that Local 48 intentionally gave preferential dispatching 
treatment to persons who served as salts.  There is also 
no dispute that Local 48 extended similar treatment to 

so-called peppers.
3  According to Edward Barnes, busi-
ness manager of Local 48 from 1992 to 1995, a ﬁpepperﬂ 
                                                          
 2 Little Rock Electrical Contractors
, 336 NLRB 146, 150 (2001), 
enfd. mem. 171 LRRM 3215 (4th Cir. 2002). 
3 The following is a nonexhaustive 
list of individuals who received 
preferential dispatching treatment as salts or peppers:  Patrick Ander-
son, Dennis Yandle, Clyde Eng, Howard Green, Paul Starr, Ray Jones, 

and Mike Bateman. 
 ELECTRICAL WORKERS LOCAL 48
 (OREGON
-COLUMBIA CHAPTER OF NECA)
 103
is somebody ﬁthat™s working for a nonunion shop that™s 
helping the Union organizeﬂ that
 shop.  Put differently, a 
pepper is a newly organized employee of a nonsignatory 
employer who remains with that employer for a time to 

engage in organizing. 
The judge found that Local 48 gave preferential dis-
patching treatment in connec
tion with its salting program 
in two ways.  First, at a time when the signatory 1 out of 
4 rule was still in effect, salts and peppers were given 
credit for their time with nonsignatory employers for 

purposes of satisfying that rule and thus registering on 
book 1 after their ﬁsaltingﬂ or ﬁpepperingﬂ employment 
ended.  Second, salts and peppers sometimes received 
dispatches without having registered on the OWL at all.
4 The judge made no findings concerning deliberate out-
of-order dispatches unrelated to Local 48™s salting pro-
gram.  Based on our review of the record, however, we 
find that Local 48 knowingly made numerous out-of-

order referrals for a variety of reasons other than the re-
cipient™s having served as a salt or pepper.  Some of 
these dispatches fall into we
ll-defined categories, as fol-
lows. 
Category 2
:  According to Bruce™s uncontradicted tes-
timony, certain former empl
oyees of Tigard ElectricŠ
including without limitation Paul Starr and John Holmes 
IIIŠwho had been ﬁstrippedﬂ during an organizing cam-
paign were returned to Tigard off the books shortly after 

it recognized the Union.
5 Category 3
:  Some individualsŠincluding without 
limitation Troy Rorabaugh, John Vitro, and Marvin 

                                                          
 4 The General Counsel contends there was a third way in which Lo-
cal 48 gave salts preferential treatment
 in dispatching:  salts who were 
registered on book 1 when their ﬁs
altingﬂ employments began were 
permitted to remain on the OWL and work their way up the list during 

those employments.  Our dissenting 
colleague defends this practice, 
taking the view that allowing salts
 to stay on the OWL during their 
salting employments did not contrave
ne the hiring hall rules because, 
technically speaking, a salt working for a nonunion contractor has not 
been dispatched.  In light of the judge™s undisputed finding that Local 
48 gave salts and peppers preferentia
l dispatching treatment in other 
ways that plainly did contravene 
hall rules, we need not pass on the 
legality of this particular practice.
  However, even assuming that re-
maining on the OWL during a salting employment does not in itself 

violate the rules of the hiring hall, 
registrants so situated would still be 
obliged to meet their biannual re-sign duty.  Keeping a salt on the OWL 
despite his having failed to satisfy 
that duty would constitute an im-
proper dispatching practice; and, as explained more fully below, the 
General Counsel may allege and prove additional instances of that 
practice at compliance. 
5 ﬁStrippingﬂ is the practice of 
persuading employees of nonunion 
employers to join the union and leave their employer.  
Wolgast Corp.
, 334 NLRB 203, 212 (2001), enfd. 349 F.3d 250 (6th Cir. 2003), cert. 

denied 124 S.Ct 1656 (2004).  In its brief, Local 48 admits that it 
agreed to return four ﬁstrippedﬂ former employees to Tigard.  The other 
two may have been Charles Gaty a
nd Howard Cook, but at this stage 
the record is insufficient to so find. SchreifelsŠreceived off-the-b
ooks dispatches at or about 
the time they joined Local 48.  Unlike the peppers dis-
cussed above, persons in this category did not join the 
Union and then remain with their nonsignatory employ-

ers for a time to engage in 
organizing.  Rather, the evi-
dence indicates that they 
received off-the-books dis-
patches simply as a reward for joining the Union.
6  With 
respect to Rorabaugh and Vitro, our finding is based on 
Rorabaugh™s uncontradicted testimony.  Rorabaugh testi-
fied that in 1992, when he was working as a supervisor 

for a nonunion contractor, Local 48 official, Mel Conner, 
approached him and guaranteed
 him a year™s work if he 
joined the Union.  Rorabaugh accepted Conner™s offer 
and received a dispatch without
 ever being placed on the 
OWL.  Rorabaugh also testified that John Vitro came 

with him and received the same deal.
7  Schreifels simi-
larly testified, without contradiction, that he joined Local 
48 at Conner™s prompting in January 1993 and received 

an immediate dispatch to Team Electric.
8 Category 4
:  Bruce testified that Bill Wynkoop, 
Everett Johnston, and Steven Shiprack, without having 

registered on the OWL, were dispatched back to an em-
ployer that had just discharged them. 
Category 5
:  Some individualsŠincluding without 
limitation Merle Cook, Dale Polzin, Curtis Nappe, 
Marius Michael, John Robertson, Louis Roumagoux, 
Roger Bement, Ralph Robbins, and Alex MelnickŠ

                                                          
 6 In addition to Rorabaugh, Vitro, 
and Schreifels, this category may 
also include Dennis Gross, Mark
 Vesico, Charles Parker, Michael 
Quinonez, Gary Rossman, and Craig Y
undt.  Alternatively, one or more 
of these six individuals may have served as a pepper.  We need not 

resolve this uncertainty
 because the remedy would be the same regard-
less of the category.  Whether reward
ed as peppers or simply for join-
ing the Union, these six individua
ls received deliberate out-of-order 
dispatches, as shown by 
the following evidence.  
Dennis Gross
:  Mel 
Conner, head of organizing for 
Local 48 from 1990 to 1998, admitted 
that Gross was dispatched off the books.  
Mark Vesico
:  Conner admit-
ted that Vesico was dispatched off the books.  
Michael Quinonez:  MMI shows Quinonez starting at Team Electric on September 15, 
1993, but there is no hiring hall record of this dispatch.  
Charles 
Parker, Gary Rossman, and Craig Yundt
:  MMIs show Parker, 
Rossman, and Yundt starting at Team Electric on September 7, 1993, 
but there are no hiring hall records of 
these dispatches.  This listing is 
not necessarily exhaustive.  Others 
also may have received preferential 
dispatching treatment as a reward for joining Local 48. 
7 Documentary evidence tends to corroborate Rorabaugh™s testi-
mony.  Rorabaugh signed in at the hall on December 15, 1992, and was 
dispatched that same day.  No OWL was generated on that date.  How-
ever, the DSR for that date shows th
at eight persons signed in, and the 
DDR for that date shows that of these eight, only Rorabaugh received a 
dispatch.  As for Vitro, there is no ev
idence that he ever signed in at the 
hall, but his MMI nevertheless shows th
at he started work with a signa-
tory contractor shortly after Rorabaugh on January 4, 1993.  
8 As with Rorabaugh, documentary evidence corroborates 
Schreifels™ testimony.  The DSR a
nd DDR for January 22, 1993, show 
Schreifels signing in as a new a
pplicant and receiving a dispatch to 
Team Electric that same day. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 104 
appear to have retained OWL positions they should have 
lost as a result of missing a biannual re-sign.  For each of 
the named individuals in this category, the General 
Counsel introduced into evidence an OWL listing that 

individual as having re-signed on a given date in Febru-
ary or AugustŠthe biannual re-sign monthsŠand a DSR 
for that same date omitting the individual™s name.  For 

example, the OWL for April 20, 1993, lists Roger Be-
ment as having met his February 1993 re-sign duty on 
February 10; but the DSR for February 10 omits Be-

ment™s name.  The Union countered this evidence by 
speculating that Bement might have been mistakenly 
omitted from the February 10 DSRŠpresumably by the 
Local 48 secretary who prep
ared the DSR from the hir-
ing hall originalŠand Bement, discovering the error, 

presented his re-sign slip to the dispatcher and was re-
stored to his place.  Similar evidence, similarly coun-
tered, was introduced as to the other named individuals 

in this category.
9  However, Local 48 presented no evi-
dence that its speculations as to what might have hap-
pened did, in fact, happen.  Thus, we infer from the evi-

dence that the individuals in question were intentionally 
permitted to retain OWL positions they should have lost 
by virtue of missing a biannual re-sign. 
Category 6
:  Some individualsŠincluding without 
limitation Paul Demos, Dean Wilhite, and Patrick Ker-
nerŠreceived off-the-books di
spatches in response to 
name requests, where the jobs to be filled were not fore-
man positions and therefore did not qualify for name-
request dispatching.  The evidence concerning these dis-

patches reveals the following.   
Heil Electric asked for Demos by name, and he was 
dispatched accordingly on March 2, 1993.  Bruce 
claimed this referral was a ﬁspecial skillsﬂ dispatch.  As 
explained above, a ﬁspecial skillsﬂ dispatch must be of-

fered to the highest-listed registrant present in the hall 
who possesses the requested skill.  There is no evidence 
                                                          
 9 Merle Cook:  Listed on the February 17, 1993 OWL with a sign-in 
date of February 16, 1993; DSR fo
r February 16 does not list Cook.  
Dale Polzin
:  Listed on the April 23, 1993 OWL with a sign-in date of 
February 22, 1993; DSR for February 22 does not list Polzin.  
Curtis 
Nappe:  Listed on the June 11, 1993 OWL with a sign-in date of Febru-
ary 5, 1993; DSR for February 5 does not list Nappe.  
Marius Michael
:  Listed on the September 1, 1993 OWL w
ith a sign-in date of August 5, 
1993; DSR for August 5 does not list Michael.  
John Robertson
:  Listed 
on the December 13, 1993 OWL with a sign-in date of August 12, 
1992, but Robertson failed to re-sign in both February and August 
1993; MMI shows that he actually 
re-signed on September 27, 1993.  
Louis Roumagoux
:  Listed on the February 22, 1994 OWL with a sign-
in date of August 26, 1993; DSR for August 26 does not list Rouma-
goux.  
Ralph Robbins:  Listed on the July 22, 1993 OWL with a sign-in 
date of February 16, 1993; DSR fo
r February 16 does not list Robbins.  
Alex Melnick:  Listed on the June 10, 1993 OWL with a sign-in date of 
February 17, 1993; DSR for February 17 does not list Melnick.  This 

listing is not necessarily exhaustive. that Demos was the highest-listed qualified registrant on 
the OWL on March 2, 1993.  Indeed, no OWL was even 
printed that day.   
Wilhite was dispatched on April 12, 1993, to a jobsite 
some distance from Portland.  Wilhite had worked for 
this contractor at this jobs
ite before, and the contractor 
asked him to come back.  This dispatch was handled off 

the books:  Wilhite was not even present in the hiring 
hall on April 12, 1993, and his name does not appear on 
that day™s DDR.   
Kerner worked out his own employment arrangement 
with Far West Electric and was ﬁdispatchedﬂ accord-
ingly. 
Finally, there were a number of deliberate dispatching 
irregularities during the releva
nt period that cannot be 
categorized.  As to these, th
e record suffices to prove a 
deliberate departure from the hiring hall rules, but each 
instance thus proved appears to be sui generis.
10  The 
evidence upon which we rely in finding these uncatego-
rizable dispatching irregularities is quite voluminous.  
For that reason, and for reason
s explained in section II,C, 
ﬁCompliance Issues,ﬂ we will identify all of the indi-
viduals in this ﬁcategoryﬂ 
and summarize the relevant 
evidence in an evidentiary appendix to this decision, be-

low. 
D. Mistaken Departures from the Hiring Hall Rules 
In addition to the numerous deliberate dispatching ir-
regularities outlined above, Local 48 also mistakenly 
departed from its hiring hall rules in two respects.  First, 
it unwittingly permitted a number of applicants to regis-

ter on book 1 despite their not having satisfied one or 
more of the requirements for book 1 eligibility.  These 
individuals include, without limitation, those listed in 
section 2 of the evidentiary appendix, below.  Local 48 
was unaware that book 1Œineligible applicants were reg-

istered on that book because it ran the hall on what Bruce 
characterized as an ﬁhonor 
system,ﬂ trusting the appli-
cants themselves to make sure that they complied with 

the eligibility rules.  Unfortunately, that system failed 
badly.  As the MMIs on file in the union office reveal, a 
number of applicants signed up on book 1 without hav-

ing passed the journeyman inside wireman™s exam.  Oth-
ers should have been excluded from book 1 for failure to 
meet the signatory 1 out of 4 rule.  Still others registered 

on book 1 were expressly identified on their MMIs as 
ineligible for that book.  It bears repeating that an indi-
vidual™s MMI reflects the st
arting and ending dates of 
                                                          
 10 One or more individuals in this group may have been salts or pep-
pers, but the evidence is insufficient to
 resolve that uncertainty.  In any 
event, even if we have included so
me salts and peppers in the category 
of ﬁuncategorizables,ﬂ the mistake 
is harmless because it would have 
no effect on the remedy.   
 ELECTRICAL WORKERS LOCAL 48
 (OREGON
-COLUMBIA CHAPTER OF NECA)
 105
each job to which that person has been dispatched.  Nec-
essarily, therefore, the MMI
s are consulted and updated 
on a regular basis.  
Additionally, a number of individuals worked jobs in 
excess of the 40-hour short-
call limit without rolling to 
the bottom of their book.  
These individuals include, 
without limitation, those listed in section 3 of the eviden-

tiary appendix, below.  These departures from the con-
tractual short-call rule resulted from Local 48™s mistaken 
application of a 30-day shor
t-call limit throughout the 
relevant period.  As stated above, however, the short-call 
limit was not extended from 40 hours to 30 days until 
November 1994, well after the end of the relevant period. 
II. ANALYSIS AND DISCUSSION
 A. Deliberate Departures from the Hiring Hall Rules 
In Vaca v. Sipes
, 386 U.S. 171 (1967), the Supreme 
Court held that a union breache
s its duty of fair represen-
tation by conduct toward a member of the collective-

bargaining unit that is ﬁarbitrary, discriminatory, or in 
bad faith.ﬂ  386 U.S. at 190.
11  Guided by subsequent 
Supreme Court decisions construing the duty of fair rep-

resentation,
12 the Board has held th
at the three-pronged 
Vaca v. Sipes
 standard applies to all union activity, in-
cluding the operation of a hiring hall.  
Plumbers Local 
342 (Contra Costa Electric)
, 329 NLRB 688 (1999), enf. 
denied sub nom. 
Jacoby v. NLRB
, 233 F.3d 611 (D.C. 
Cir. 2000).
13  When a union purposely departs from the 
rules governing the operation of its hiring hall, it dra-
matically displays its power to affect employees™ liveli-
hood.  Such a deliberate depa
rture constitutes arbitrary, 
                                                          
 11 The third amended consolidated complaint alleges violations of 
Sec. 8(b)(1)(A), which makes it an unfair labor practice for a labor 
organization or its agents to restra
in or coerce employees in the exer-
cise of their Section 7 rights.  The complaint does not, in so many 

words, allege that Local 48 breached 
its duty of fair representation.  
However, under 
Miranda Fuel
, 140 NLRB 181, 185 (1962), enf. denied 
326 F.2d 172 (2d Cir. 1963), a breach of
 the duty of fair representation 
constitutes an 8(b)(1)(A) violation; a
nd the judge and parties take it for 
granted that Local 48™s duty of fair representation is at issue here.  
Moreover, in hiring hall cases, the Board applies the same standards 

regardless of whether a breach of the duty of fair representation is 
expressly alleged.  
Plumbers Local 342 (Contra Costa Electric)
, 336 
NLRB 549, 553 (2001). 
12 Steelworkers v. Rawson,
 495 U.S. 362 (1990); 
Air Line Pilots 
Assn. v. O™Neill,
 499 U.S. 65 (1991).  
13 In 
Jacoby, supra, the D.C. Circuit di
sagreed with the Board™s ap-
plication of a unitary duty-of-fair-representation standard to all union 
activity, holding that unions owe a heightened duty in the operation of a 
hiring hall.  The Ninth Circuit has agr
eed with the D.C. Circuit in this 
regard.  
Lucas v. NLRB
, 333 F.3d 927, 934Œ935 (9th Cir. 2003).  We 
discuss this issue more fully in s
ec. II,B, which deals with Local 48™s 
mistaken departures from its hiring hall rules.  We need not decide here 

which standard should apply because, for the reasons explained below, 
Local 48™s deliberate departures from
 its hiring hall rules were unlawful 
under either a unitary or a 
heightened duty standard.  
discriminatory, or bad-faith conduct in violation of the 
duty of fair representation, and violates Section 
8(b)(1)(A) and (2), unless the union can demonstrate that 
the departure was pursuant to a valid union-security 

clause or was necessary to 
the effective performance of 
its representative function.  
Plumbers Local 342 (Contra 
Costa Electric), 336 NLRB at 550, enfd. sub nom. 
Jacoby v. NLRB
, 325 F.3d 301 (D.C. Cir. 2003); 
Operat-
ing Engineers Local 406 (Ford, Bacon & Davis Con-
struction), 262 NLRB 50, 51 (1982), enfd. 701 F.2d 504 
(5th Cir. 1983).  As set fo
rth above, on numerous occa-
sions throughout the relevant period, Local 48 knowingly 
and deliberately departed from the procedures governing 
its hiring hall.  There is no contention that any of these 
departures were pursuant to a valid union-security clause.  

Accordingly, Local 48 violat
ed Section 8(b)(1)(A) as 
alleged unless it rebutted the presumptive unlawfulness 
of its conduct by demonstrating, as an affirmative de-

fense, that the departures we
re necessary to the effective 
performance of its representative function. 
The judge found that Local 48 met its burden in this 
regard with respect to departures in furtherance of its 
salting program.  Citing 
Ashley, Hickham-Uhr Co.
, 210 NLRB 32 (1974), the judge equated the ﬁnecessary to the 

effective performanceﬂ defense 
with a showing that de-
viations from hiring hall rules are not ﬁarbitrary, invidi-
ous, or irrelevant to legitimate union interests.ﬂ  Finding 

that a goal of Local 48™s salting program was to capture 
work for the Union, the judge then relied on 
Sheet Metal 
Workers Local 27 (Sheet Metal Contractors™ Assn.)
, 316 
NLRB 419 (1995), which she characterized as holding 
that ﬁa union may deviate from established hiring hall 
rules to achieve its goal of providing employment oppor-
tunities otherwise unavailable to its hiring hall registrants 
when such a goal is recognized by the union.ﬂ  Finally, 

the judge reasoned by analogy from 
Food & Commercial 
Workers Locals 951, 7, 
& 1036 (Meijer, Inc.)
, 329 
NLRB 730 (1999).
14  In 
Meijer, the Board held that un-
ion organizing expenses are chargeable to 
Beck15 objec-
tors.  The 
Meijer Board based its holding on evidence 
that represented employees benefit from their union™s 

organization of additional workers.  By analogy to 
Mei-jer, and applying the 
Ashley 
standard set forth above, the 
judge found that deviations from the hiring hall rules in 

furtherance of Local 48™s salting program ﬁserved the 
legitimate Union interest of organizing unorganized em-
ployeesﬂ and were neither ﬁarbitraryﬂ nor ﬁinvidious.ﬂ  

Based on this finding, the judge concluded that those 
deviations were ﬁnecessary to the effective performance 
                                                          
 14 Enfd. en banc 307 F.3d 760 (9th Cir. 2002), cert. denied 537 U.S. 
1024 (2002).  
15 Communication Workers of America v. Beck,
 487 U.S. 735 (1988). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 106 
of the Union™s representative function.ﬂ  We disagree 
with both the judge™s analysis and her ultimate conclu-
sion.   First, contrary to the judge, 
Ashley, Hickham-Uhr,
 su-
pra, does not explain the ﬁnecessary to the effective per-
formanceﬂ defense.  
Ashley
 concerned a dispatch prefer-
ence for a union steward.  St
eward dispatch preferences 
are not presumptiv
ely unlawful.  
Teamsters Local 959 
(Ocean Technology, Inc.)
, 239 NLRB 1387, 1389 
(1979); 
Plumbers Local 520 (Aycock Inc.)
, 282 NLRB 
1228 fn. 2 (1987).  Thus, in such cases, the union has no 
burden to present a ﬁnecessary
 to the effective perform-
anceﬂ defense.  Rather, the General Counsel must show 
that the union™s preferential 
dispatch of a steward was 
ﬁ‚arbitrary, invidious, or irrele
vant to [its] legitimate . . . 
interest,™ﬂ and therefore ﬁbe
lied any motivation to assure 
effective administration of the contract.ﬂ  
Ocean Tech-
nology
, supra (quoting 
Ashley, Hickham-Uhr
, supra).  In 
sum, 
Ashley articulates the General Counsel™s burden in 
steward preference cases, not 
Local 48™s burden in this 
case of showing that its de
liberate out-of-order dis-
patches were necessary to the effective performance of 
its representative function. 
Moreover, 
Sheet Metal Workers Local 27
, supra, upon 
which the judge relied, is distinguishable.  In that case, 
union president Stapleton learned that the general con-
tractor for a county jail project intended to subcontract 

the sheet metal work to an out-of-state contractor.  Sta-
pleton asked county politician Larrison to intercede with 
the general contractor.  Larrison did so, and the sheet 

metal subcontract was awarded to an in-state union con-
tractor.  Larrison then asked Stapleton whether the sub-
contract would result in employment for residents of the 
county.  Thereafter, Stapleton limited dispatches for the 
jail renovation project to county residents.  In doing so, 

Stapleton invoked ﬁResolution 78,ﬂ an addendum to the 
collective-bargaining agreemen
t that authorized the un-
ion to take whatever steps ne
cessary in order to capture 
work for its members.  316 NLRB at 422.  In finding the 
union™s conduct necessary to
 the effective performance 
of its representative function, the Board emphasized the 

union™s reliance on Resolution 78, which was found to be 
ﬁa collectively bargained excep
tion to the hiring hall 
practice of referring employees in the order of their list-

ing on the out-of-work list.ﬂ  Id. at 423.  Here, by con-
trast, there is no collectively bargained ﬁwork captureﬂ 
exception to the first in, first out rule.  Accordingly, 

Sheet Metal Workers
 is inapposite. 
The judge™s reliance on 
Meijer
, supra, which our dis-
senting colleague shares, 
is similarly misplaced.
16  This 
case and Meijer are fundamentally unlike.  
Meijer is a 
ﬁunion-securityﬂ case.  As noted above, ﬁunion securityﬂ 

is one of the ways in which a union can justify a depar-
ture from hiring hall rules.  However, as also noted 
above, that is not the asserted basis for the departure 

here.  Further, at issue in 
Meijer
 was a marginally higher 
dues burden on employed 
Beck
 objectors; at issue here is 
access to employment altogether.  
Meijer holds that be-
cause all unit members benefit from organizational ef-
forts, 
Beck objectors have to pay their share of the costs 
of those efforts.  From this holding, it does not follow 
that because all unit members benefit from salting ef-
forts, salts may be rewarded with dispatches to which 

others are entitled under the rules of the hiring hall.  If 
the analogy to 
Meijer were sound, it should be lawful to 
withhold referrals from hiring hall registrants who de-

cline to engage in or otherwise support picketing, since 
all unit members presumably 
benefit from the economic 
pressure picketing exerts on employers.  Nevertheless, 

the Board has found to the contrary.  See 
Service Em-ployees Local 9 (American Maintenance)
, 303 NLRB 
735 (1991)
17 (violation found where applicant denied 
dispatch for refusing to picket); 
Carpenters Local 316 
(Bay Counties Contractors)
, 291 NLRB 504 (1988)
18 (violation found where applicants rolled to bottom of 

OWL for failing to show up at a picket site for a hiring-
hall roll call). 
Finally, Supreme Court precedent supports a finding 
contrary to the judge™s.  Th
e Court has observed that the 
Act was ﬁdesigned to allow employees to freely exercise 
their right to join unions, be good, bad, or indifferent 
members, or abstain from joining any union without im-
periling their livelihood.ﬂ  
Radio Officers™ Union v. 
NLRB, 347 U.S. 17, 40 (1954).  Thus, ﬁthe policy of the 
Act is to insulate employees™ jobs from their organiza-
tional rights.ﬂ  Id.  This policy is plainly undermined by a 

dispatching regime that steers work to employees who 
engage in union organizing, to the disadvantage of those 
who do not.  In essence, the Union has extended an em-

ployment preference to those who engage in union activ-
ity elsewhere and has concomitantly disadvantaged those 
who refrain from engaging in such activity.  Even if it 

were shown that organizational efforts in other units 
would redound to the economic benefit of those who use 
the hiring hall involved here, that would not privilege the 

                                                          
 16 The Chairman and Member Schaumber did not participate in 
Mei-jer, and they express no views as to the merits of that decision. 
17 Enfd. mem. as modified 996 F.2d 1226 (9th Cir. 1993) (substitut-
ing narrow for broad cease-and-desist order).  
18 Enfd. mem. 942 F.2d 792 (9th Cir. 1991). 
 ELECTRICAL WORKERS LOCAL 48
 (OREGON
-COLUMBIA CHAPTER OF NECA)
 107
employment discrimination.  For such discrimination is 
not necessary to the effectiv
e performance of the Union™s 
representative function. 
For all of the foregoing reasons, we find that Local 
48™s knowing, deliberate pr
eferential dispatching treat-
ment of salts and peppers was not necessary to the effec-
tive performance of its representative function, and there-

fore violated Section 8(b)(1)(A).  Additionally, as re-
counted in section I,C above and detailed in section 1 of 
the evidentiary appendix below, Local 48 deliberately 

deviated from its hiring hall rules in favor of a number of 
applicants who did not serve as salts or peppers.  The 
judge did not address the legality of these dispatches.  
However, Local 48 does not contend that any of them 
were necessary to the effect
ive performance of its repre-
sentative function.  We find that they were not, and 
therefore, that Local 48™s de
liberate preferential dispatch-
ing treatment of applicants who did not serve as salts or 

peppers also violated
 Section 8(b)(1)(A). 
Our dissenting colleague defends Local 48™s methods 
of favoring salts and peppers in dispatchingŠnamely, by 

dispatching salts and peppers not registered on the OWL, 
and by giving salts and peppers credit for their time with 
nonsignatory contractors for purposes of satisfying the 

signatory 1 out of 4 rule.  Our colleague approves these 
practices as compensating salts and peppers for the per-
sonal sacrifices entailed by their organizational work.  

Like our colleague, one can respect the sacrifices these 
individuals made, but we disagree that it was necessary 
to reward them with job refe
rrals to which others were 
rightfully entitled.  Local 48 could have found other 
ways to compensate salts and peppers for their organiz-
ing work, the most obvious being monetary payment. 
Our colleague would find no violation for three other 
categories of deliberate dispatching irregularities:  return-

ing ﬁstrippedﬂ employees to their former employer (cate-
gory 2), redispatching discharged employees back to the 
employer that had just fired them instead of pursuing a 

grievance (category 4), and dispatching individuals re-
quested by name (category 6).  In his view, category 2 
and 4 practices should be held lawful because they 

smoothed the waters between the Union and signatory 
contractors in accord with ge
neral language contained in 
a section of the parties™ collective-bargaining agreement 

entitled ﬁBasic Principles.ﬂ  This section refers to the 
value of ﬁharmonious relations,ﬂ ﬁcontinuous peace,ﬂ and 
ﬁadjusting any differences by rational common sense 

methods.ﬂ  Notwithstanding these general aspirational 
statements, however, our colleague does not dispute that 
category 2 and 4 conduct was at odds with more specific 

contract provisions regulating the operation of the hiring 
hall; and it is a settled canon of contract interpretation 
that the specific governs over the general.  See, e.g., 
Newspaper & Mail Deliverers (Macromedia Publishing)
, 281 NLRB 588, 591 fn. 15 (1986), enfd. mem. 804 F.2d 
1248 (3d Cir. 1986).  Our colleague also says that the 

policy of industrial peace favo
rs his position on category 
2 and 4 conduct.  On the contrary, his position would 
undermine industrial peace 
by subordinating specific 
contractual provisions to abstr
act ideals.  Industrial peace 
under a collective-bargaining agreement is best main-
tained where parties may confidently assume that its 

rules will be enforced as written, not trumped by vague 
generalities.    
Turning to category 6, the 
name-request dispatches, we 
disagree with our dissenting colleague™s allocation of the 
burden of proof as to the di
spatch of Paul Demos.  Our 
colleague would place the bur
den on the General Coun-
sel to negate Business Manager Bruce™s naked assertion 
that Demos was a ﬁspecial skillsﬂ dispatch.  To meet that 

burden, the General Counsel would have had to prove 
that somebody other than Demos had the needed skill 
and was listed higher on the OWLŠeven though no 

OWL was printed on the date of Demos™ dispatch, mak-
ing this a burden the General Counsel could not possibly 
have met.  Contrary to our colleague, we find that the 

General Counsel sustained his burden of proof by show-
ing that a contractor asked for Demos by name to fill a 
nonforeman position, and Demos was dispatched to that 

contractor.  Nothing more was necessary to raise an in-
ference that Local 48 had de
liberately departed from the 
hiring hall rules.  Bruce™s cl
aim that this was a ﬁspecial 
skillsﬂ dispatch was an affirmative defense, as to which 
Local 48 bore the burden of proof, which it failed to sus-
tain. 
Our colleague also says that
 we are ﬁflyspeckingﬂ in 
finding violations for Wilhite™s and Kerner™s dispatches.  

On the contrary, we are simply applying the hiring hall 
rules as set forth in the labor contract.  Under those rules, 
only foreman positions may be filled by name request.  If 

that rule leads to harsh results, the remedy lies with the 
parties to negotiate different rules. 
B. Mistaken Departures from the Hiring Hall Rules 
In Plumbers Local 342 (Contra Costa Electric), 
329 
NLRB 688 (1999)
 (Contra Costa I)
, the Board held that 
mere negligence in the opera
tion of an exclusive hiring 
hall does not breach a union™s duty of fair representation.  
Applying 
Contra Costa I
, the judge held that Local 48™s 
mistaken departures from the hiring hall rules did not 

breach its duty of fair representation.  After the judge 
issued her decision in this case, 
Contra Costa I
 amassed 
a significant subsequent history.  To clarify the basis of 

our decision, we will briefly review that history here. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 108 
The Board held in 
Contra Costa I
 that alleged breaches 
of the duty of fair representation must be analyzed in all 
casesŠincluding hiring hall casesŠunder the test an-
nounced by the Supreme Court in 
Vaca v. Sipes
, 386 
U.S. 171 (1967).  Under that test, a union breaches its 
duty of fair representation by conduct toward a member 
of the collective-bargaining un
it that is ﬁarbitrary, dis-
criminatory, or in bad faith.ﬂ  386 U.S. at 190.  In so 
holding, the Board concluded that 
Breininger v. Sheet 
Metal Workers Local 6
, 493 U.S. 67 (1989), does not 
impose a heightened duty of fair dealing on unions in the 
operation of a hiring hall.  Applying the 
Vaca v. Sipes
 standard, the 
Contra Costa I
 Board found that a single, 
inadvertent dispatching mistake did not constitute a 
breach of the duty of fair representation.  The Board 

stressed, however, that its holding was a narrow one: 
 We do not suggest that 
gross
 negligence in the opera-
tion of a hiring hall, of the type indicating disregard for 
established procedures, would not breach the duty of 
fair representation.  Such conduct would likely be 

found to be ﬁarbitrary,ﬂ and possibly in bad faith, and 
thus within the proscription of 
Vaca v. Sipes
 and 
O™Neill [Air Line Pilots Assn. v. O™Neill
, 499 U.S. 65 
(1991)]. 
 Contra Costa I
, 329 NLRB at 691. 
On a petition for review of 
Contra Costa I
, the Court 
of Appeals for the D.C. Circuit reversed.  
Jacoby v. 
NLRB, 233 F.3d 611 (D.C. Cir. 2000).  Contrary to the 
Board, the court 
found that both the Supreme Court™s 
decision in 
Breininger
 and its own earlier decisions
19 do 
impose on unions a heightened duty of fair representation 
in the hiring hall context.
20  The court remanded the case 
to the Board for application of this ﬁheightened dutyﬂ 

standard. 
Applying on remand the ﬁheightened dutyﬂ standard as 
the law of the case, the Board reaffirmed ﬁthat inadver-

tent mistakes in th
e operation of an exclusive hiring hall 
arising from mere negligence 
do not violate the union™s 
duty of fair representation.ﬂ  
Plumbers Local 342 (Con-
tra Costa Electric), 
336 NLRB 549,
 550 (2001)
 (Contra 
Costa II).
  ﬁHowever heightened the duty, we do not be-
lieve it reaches so high,ﬂ the 
Board stated.  Id. at 552.  
The Board reiterated, however, that 
gross
 negligence 
demonstrating deliberate or 
reckless indifference to em-
ployees™ interests would breach 
the duty of fair represen-
tation.  Id. at 552 fn. 9. 
                                                          
 19 Plumbers Local 32 v. NLRB,
 50 F.3d 29 (D.C. Cir. 1995); 
Boiler-makers Local 374 v. NLRB,
 852 F.2d 1353 (D.C. Cir. 1988). 
20 In agreement with the D.C. Circ
uit, the Ninth Circuit also holds 
unions to a heightened duty of fair dealing in administering a hiring 

hall.  Lucas v. NLRB
, 333 F.3d 927, 934Œ935 (9th Cir. 2003). 
On a second petition for review, the D.C. Circuit 
agreed with the Board that ﬁ[o]ne act of simple negli-
gence does not come close to violating the ‚heightened 
duty™ standard.ﬂ  
Jacoby v. NLRB
, 325 F.3d 301, 309 
(D.C. Cir. 2003).  Further explaining that standard, the 
court wrote:  Under a heightened duty standard, . . . a union might 

violate the DFR in instances of gross negligence or in 
circumstances in which its hiring hall business practices 

are so reckless as to cause foreseeable adverse affects 
[sic] on the employment status of those persons whom 
the union is expected to represent fairly.  The height-
ened duty of fair dealing requires a union to operate a 
hiring hall using ﬁobjective criteriaﬂ and ﬁconsistent 

standards.ﬂ  It does not, however, hold a union strictly 
liable for inadvertent mistakes when it is otherwise op-
erating its hiring hall pursuan
t to the prescribed criteria 
and standards.  [Id.] 
 Coming back now to the instant case, as stated above, 
the judge found under 
Contra Costa I
 that Local 48™s 
mistaken departures from the hiring hall rules did not 
breach its duty of fair representation.  In so finding, the 

judge assumed that Local 48 
had mistakenly deviated 
from those rules approximately 200 times during the 
relevant period.  In the judg
e™s view, 200 mistakes over a 
little less than 2 years in a busy hiring hall did not rise to 
the level of gross negligence. 
We agree with the judge that the dispositive question 
under 
Contra Costa I
 is whether Local 48™s mistakes 
constituted gross negligence.  We disagree, however, 
with her manner of applying this standard, as well as 
with her ultimate legal conclusion.  As the Board stated 
in 
Contra Costa I
, gross negligence in the operation of a 
hiring hall is conduct indicating disregard for established 
procedures.  In determining whether dispatching errors 
indicate such disregard, numb
ers alone do not necessarily 
tell the whole story.  The 
kind of mistakes committed, 
and the ease with which they might have been avoided, 
also must be taken into consideration.  Here, the collec-

tive-bargaining agreement set forth specific eligibility 
rules for registering on  book 1, but Local 48 simply did 
not enforce them, despite the f
act that records containing 
book 1 eligibility dataŠthe MMIsŠwere readily avail-
able in the union office.  
Moreover, these records were 
not gathering dust in some archive.  On the contrary, they 

were regularly consulted and updated to document mem-
bers™ employment history.  Under these circumstances, 
book 1 eligibility could have been routinely checked.  

And it should have been:  with jobs at stake, it was en-
tirely predictable that some would test the system.  In 
addition, throughout the entire relevant period, Local 48 
 ELECTRICAL WORKERS LOCAL 48
 (OREGON
-COLUMBIA CHAPTER OF NECA)
 109
applied a nonexistent short-call rule.  The collective-
bargaining agreement plainly specified a 40-hour short-
call period, but the Union applied a 30-day period in-
stead.  This mistake could have been avoided simply by 

reading the contract. 
These mistakes go beyond simple inadvertence.  They 
indicate reckless disregard for 
established procedures and 
employees™ interests, and thus constitute gross negli-
gence under 
Contra Costa I
 or 
II.  Accordingly, we con-
clude that Local 48™s mistaken departures from its hiring 

hall rules violated Section 8(b)(1)(A).  We would reach 
the same conclusion under the ﬁheightened dutyﬂ stan-
dard applied by the Ninth and D.C. Circuits.  That is, the 
numerous departures from the objective criteria and con-
sistent standards that are established by the rules show a 

reckless disregard for such criteria and standards, and 
that disregard has had employment consequences.  Thus, 
because the result here is the same under either standard, 

we need not pass on which standard should apply. 
C. Compliance Issues 
In her decision, the judge st
ated that she did not allow 
evidence to be introduced concerning the Union™s dis-
patching practices after December 31, 1994.
21  However, 
the judge did not find the Union™s conduct after that date 

to be beyond the scope of the complaint, which alleged 
unlawful dispatches continuing ﬁat leastﬂ through De-
cember 31, 1994.  On the co
ntrary, she ruled that addi-
tional instances of deviation from the hiring hall rules 
may be litigated, if necessary, at compliance.  There are 
no exceptions to that ruling.  Nevertheless, under our 

authority to address remedial 
issues even in the absence 
of exceptions,
22 we wish to clarify the permissible scope 
of compliance-stage litigation in this case.  
The Board™s general rule is that where discrimination 
against a defined and easily identified class is estab-

lished, the identification of individuals detrimentally 
affected thereby is properly left
 to compliance.  See, e.g., 
Electrical Workers Local 724 (Albany Electrical Con-

tractors Assn.)
, 327 NLRB 730 (1999); 
Teamsters Local 
328 (Blount Bros.)
, 283 NLRB 779 (1987).  That rule is 
not quite directly applicable here.  The individuals detri-

mentally affected by Local 
48™s unlawful dispatching 
practices do not comprise a defined and easily identified 
class.  However, Local
 48™s unlawful conduct 
benefited
 certain defined and easily identified classes; and the in-
dividuals in those classes must be identified in order to 
                                                          
 21 In actuality, no evidence was 
introduced concerning any dis-
patches postdating May 16, 1994.  At that time, demand for electricians 

out of the hiring hall was beginning to outstrip supply, so Local 48 
ﬁrolled the booksﬂ and went to a lottery system.  The record does not 
indicate when Local 48 resumed use of the OWL. 
22 See, e.g., 
Indian Hills Care Center, 321 NLRB 144 fn. 3 (1996).   
ascertain, for backpay purposes, the identity of all those 
who suffered loss of employment as a result of Local 
48™s unlawful conduct.  We 
have already identified some 
benefited individuals above; others are identified below 

in the evidentiary appendix.  However, we do not purport 
to have exhaustively identified everyone who benefited 
from Local 48™s unlawful conduct during the relevant 

period; and it goes without saying that no such individu-
als have been identified with respect to unlawful dis-
patches postdating the relevant period, if any.  Thus, at 

compliance, additional instances
 of unlawful dispatching, 
both during and after the relevant period, may be estab-
lished, limited to the following defined classes: 
  Persons who received preferential dispatches 
as salts or peppers. 
 Persons who received dispatches in ﬁTigard 
ElectricﬂŒtype situationsŠi.e., those in which 

Local 48 returned so-called ﬁstrippedﬂ em-
ployees off the books to a newly organized 
contractor. 
 Persons who received off-the-books dis-
patches as a reward for joining the Union. 
 Persons who, following discharge, were 
promptly redispatched to the discharging em-
ployer to resolve a dispute over the discharge. 
 Persons who preserved their OWL positions 
despite missing a compulsory biannual re-
sign.  Persons who were dispatched in response to a 
name request under circumstances where the 
hiring hall rules do not so permit. 
 Persons permitted to register on book 1 at a 
time when they were not eligible to do so. 
 Persons who improperly retained OWL posi-
tions rather than rolling to the bottom of the 
book due to Local 48™s failure to apply the 

contractual short-call rule. 
 In addition, as found above, a number of individuals 
received out-of-order 
dispatches that do not fall into any 
of the above categories.  These individuals are identified 
below in section 1 of the ev
identiary appendix.  Because 
these dispatches do not comprise a defined and easily 
identified class, no additional instances of such uncatego-
rizable dispatching violations may be litigated at compli-

ance. EVIDENTIARY APPENDIX 
This appendix summarizes 
the record evidence upon 
which we have based our findings concerning three 
groups of individual
s:  (1) applicants who received delib-
erate out-of-order 
dispatches, where the evidence does 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 110 
not suffice to place them in a defined and easily identi-
fied class; (2) applicants w
ho were permitted to register 
on book 1 during the relevant period despite being ineli-
gible to do so; (3) applicants who, during the relevant 

period, worked jobs in excess of the 40-hour short-call 
limit without rolling to the bottom of their book. 
1.  ﬁUncategorizableﬂ ou
t-of-order dispatches 
Patrick McDonald
:  MMI shows McDonald starting at 
Team Electric on December 7, 1993.  No hiring hall re-
cord documents any referral for this job.  The inference 

arises that this was an off-the-books dispatch. 
Joseph Lauritzon
:  MMI shows Lauritzon starting at 
Excalibur on May 19, 1993.  No hiring hall record 
documents any referral for this job.  The inference arises 
that this was an off-the-books dispatch. 
Terry Lindberg
:  Union agent Mel Conner admitted 
that Lindberg was dispatched out of order. 
Wesley Sherrer
:  Conner testified that somebody 
named WesleyŠﬁI don™t remember his last nameﬂŠwas 
one of about 10 people who were dispatched ﬁunder ab-
normal circumstances.ﬂ  Nob
ody else named Wesley was 
alleged to have been improperly dispatched during the 
relevant period. 
Richard Sandefur
:  Sandefur™s name is handwritten in 
between numbers 333 and 334 on book 1 of the October 
16, 1992 OWL.  He appears at number 333 on book 1 of 
the October 20 OWL, with a sign-in date of October 7.  

However, the DSR for October 7 does not show Sandefur 
signing in that day.  Because the October 7 sign-in date 
appears to have been invented, we infer a deliberate dis-

patching irregularity.  Sandefur was subsequently dis-
patched on October 23, and again on December 1, 1992, 
from a book 1 position commensurate with an October 7 
sign-in. 
Howard Stratton
:  Dues withholding authorization and 
introduction slip show Stratton starting a job at Oregon 
Electric on October 6, 1992.  Typically, the dispatch date 
is either the same as or 1 da
y before the job-start date.  
Stratton™s name does not appear on the DDR for either 
October 6 or 5.  On occasion, a few days might elapse 
between a dispatch and the st
art of a job.  Stratton™s 
name does not appear on the DDRs for October 2 or 1, 
either.  (The hiring hall was closed for the weekend on 
October 3 and 4.)  Absent any DDR documenting this 

dispatch, the inference arises
 that Stratton™s job starting 
October 6 was pursuant to an off-the-books referral. 
William Filz
:  The DDR for October 13, 1992, shows 
that Filz received a dispatch 
on that date.  Filz was not 
listed on the October 13 OWL; he does not appear on the 
October 13 DSR as having signed in that day; and sev-

eral book 1 registrants present in the hall that day were 
not referred for employment.  
The inference arises that 
he was given a deliberate off-the-books dispatch. 
Ron McClenahan
:  The DDR for January 22, 1993, 
shows McClenahan dispatched 
to Team Electric for a job 
starting January 18.  McClen
ahan™s MMI confirms that 
he started work with Team on January 18.  Obviously, 
McClenahan could not have been dispatched on January 

22 to a job starting 4 days earlier.  Moreover, McClena-
han was not present in the hall on January 18:  he was 
listed at number 478 on book 1 of the January 18 OWL, 

but he did not initial that OWL.  McClenahan™s MMI 
also shows him starting a 
job with Adams Electric on 
January 25, but there is no corresponding DDR entry 
documenting this dispatch.  Thus, we infer that McCle-
nahan received back-to-back
 off-the-books dispatches. 
Samuel Johnson
:  Johnson was dispatched on June 21, 
1993.  He was not listed on the June 21 OWL, but the 
DSR for that date shows Johnson signing in as a new 

applicant.  If nobody else ta
kes priority, a new applicant 
may properly be dispatched the same day he signs in.  
However, that was not the case here:  many book 1 regis-

trants present in th
e hall on June 21 did not receive dis-
patches that day. 
S. Casey O™Connor
:  The DSR for May 3, 1994, shows 
that O™Connor signed in as a new applicant on that date, 
and the May 3 DDR shows he was dispatched that same 
day.  As with Samuel Johnson, above, OWL registrants 

present in the hall on May 3, including several on book 
1, received no dispatch that day. 
Ed Campbell
:  Campbell was listed at number 26 on 
book 2 of the November 3, 1992 OWL, but there is no 
evidence that he was present in the hall that day, as he 
did not initial the November 3 OWL.  Nevertheless, 
Campbell received a dispatch on November 3. 
Stephen Mulligan
:  Mulligan, a traveler from St. Paul, 
Minnesota, was listed on book 2 at number 121 on the 
November 4, 1992 OWL; but, like Ed Campbell, he did 
not initial the November 4 OWL to indicate presence in 

the hall that day.  Nevertheless, Mulligan received a dis-
patch on November 4. 
Stan Monti
:  The DSR and DDR for December 8, 
1992, show that Monti signed in on that date and was 
dispatched that same day.  No OWL was generated on 
December 8, making it impossible to demonstrate con-

clusively that previously registered applicants were left 
undispatched that day.  However, from examining the 
OWLs for the day before and the day after December 8, a 

persuasive inference can be drawn that Monti™s dispatch 
was irregular.  On both December 7 and 9, the supply of 
applicants present in the 
hall well exceeded employer 
demand.  On December 7, 20 applicants initialed book 1, 
and there were only 6 dispatches.  On December 9, 15 
 ELECTRICAL WORKERS LOCAL 48
 (OREGON
-COLUMBIA CHAPTER OF NECA)
 111
applicants initialed book 1, and there were only 4 dis-
patches.  Moreover, six individuals who initialed both the 
December 7 and 9 OWLs were left in the hall both days.  
It goes against common sense to think that these indi-

viduals were not also seeking work on December 8Šyet 
Monti signed in that day and was dispatched. 
Howell Marsh
:  Marsh showed up at the hiring hall in 
the fall of 1992, driving a pickup truck with a camper on 
the back, and representing himself to be a traveler out of 
Houston.  In fact, Marsh had been dropped from the 

Houston IBEW local for nonpayment of dues.  After 
permitting Marsh to camp in its parking lot for some 
time, Local 48 asked Tigard 
Electric to create a job for 
Marsh so he could make some money, rent a place to 
live, and move out of the parking lot.  Marsh signed in as 

a new applicant on the March 4, 1993 DSR and was dis-
patched that same day.  Book 1 registrants present in the 
hall on March 4 were left undispatched.   
Marsh™s MMI shows that his Tigard job ended April 
30, 1993.  Marsh signed in at the hiring hall on April 30 
and was given a dues withholding authorization and an 

introduction slip for a job at Sutherland starting May 3, 
1993.  This dispatch was not documented on the DDR. 
Marsh™s job with Sutherland ended on July 23, 1993.  
Upon signing in, Marsh registered on book 1 and was 
dispatched on July 26.  Marsh was not eligible for book 
1:  having come from Houston in the fall of 1992, Marsh 

could not have met either the residency requirement or 
the requirement of having worked 1 year out of the last 4 
within Local 48™s geographical jurisdiction.  Local 48 

must have been aware of Marsh™s ineligibility for book 1 
in July 1993, when just a few months earlier it had ar-
ranged Marsh™s first employment within the Union™s 
geographical jurisdiction.  Under the circumstances, the 
record shows that Local 48 knowingly gave Marsh three 

irregular dispatches during the relevant period. 
2. Book 1Œineligible applicants permitted to register  
on book 1 
Richard Sandefur
:  As stated above, Sandefur™s name 
is handwritten in between numbers 333 and 334 on the 
October 16, 1992 OWL, and typed in at number 333 of 

book 1 on the October 20 OWL.  However, Sandefur was 
not entitled to be on book 1 at this time because, as his 
MMI shows, his first employment with a signatory em-

ployer began on January 6, 1992.  Thus, Sandefur did not 
satisfy the signatory 1 out of 4 rule for registering on 
book 1.  Sandefur was dispatched off book 1 on October 

23 and again on December 1, 1992. 
Loy Lonberg
:  Lonberg was dispatched off book 1 on 
October 30, 1992, and again on January 28, 1993.  How-

ever, Lonberg™s MMI shows that he did not pass the 
journeyman inside wireman™s exam until February 2, 
1994.  Thus, Lonberg™s dispatches from book 1 were 
improper. 
David Enwards
:  Enwards shows up on book 1 of the 
March 1, 1993 OWL, and he was dispatched off book 1 

on June 18, 1993.  However, Enwards was ineligible for 
book 1 at the time because 
he did not pass the journey-
man inside wireman™s exam until November 2, 1994. 
Curtis Nappe
:  Nappe was dispatched off book 1 on 
June 10, 1993.  Nappe™s MMI shows, however, that he 
was not eligible for book 1 
because he had not worked 1 
year out of the previous 4 for signatory employers. 
Alan Brown
:  Brown did not pass the journeyman in-
side wireman™s exam until November 3, 1993, and he 
was dispatched off book 1 twice prior to that date, on 
June 17 and August 30, 1993. 
Greg Nordin
:  Nordin did not pass the journeyman in-
side wireman™s exam until August 4, 1993, and he was 
dispatched off book 1 four times prior to that date:  on 

December 10, 1992, January 27 and 29, 1993, and May 
28, 1993. John Marosi
:  Marosi took the journeyman inside 
wireman™s exam on November 3, 1993, and failed it.  
Nevertheless, he was repeatedly dispatched off book 1 
both before and after November 3Šon December 2, 

1992, May 26 and July 12, 1993, and March 28, 1994. 
Douglas Person
:  Person did not pass the journeyman 
inside wireman™s exam until August 4, 1993, but before 

that date he was dispatched off book 1 three times:  for a 
job starting May 13, 1993 (documented after the fact on 
the May 14 DDR), and on June 15 and 21, 1993. 
Robert Lynch
:  Lynch signed in on April 25, 1994, and 
was dispatched that same da
y.  There were no book 1 
applicants left undispatched 
that day, but there were sev-
eral book 2 applicants present in the hall who were not 
dispatched.  If Lynch were eligible for book 1, his April 

25 sign in would have entitled him to a dispatch ahead of 
any previously registered book 2 applicants.  However, 
Lynch™s MMI indicates that he was not eligible for book 

1 until 1998.  Thus, Lynch was improperly dispatched 
ahead of those book 2 applicants. 
Paul Rosenberg
:  Rosenberg signed in as a new appli-
cant on May 9, 1994, and was dispatched off book 1 on 
May 10.  He was not eligible for book 1 at the time be-
cause he had not worked 1 year out of the previous 4 in 

Local 48™s geographical jurisdiction. 
Mike Evans:  Evans signed in as a traveler on May 9, 
1994, and was dispatched off book 1 the following day.  

Evans was not eligible for book 1 at the time because he 
did not reside within Local 48™s geographical jurisdic-
tion, and he did not pass the journeyman inside wire-
man™s exam until August 3, 1994. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 112 
Michael Douglass
:  Douglass passed the journeyman 
inside wireman™s exam on June 2, 1993, but he was dis-
patched off book 1 before that date on February 25, 
1993. 
Lamar Delaney
:  Delaney passed the journeyman in-
side wireman™s exam on May 5, 1993, but before that 
date he was dispatched off book 1 five timesŠon Octo-

ber 26, 1992, and February 8, March 8, April 8, and 
April 12, 1993. 
Craig Leyburn
:  Leyburn passed the journeyman inside 
wireman™s exam on August 3, 1994.  Before that date, he 
was dispatched off book 1 twice, on April 2 and May 12, 
1993. 
Douglas Kobilan
:  On May 10, 1993, Kobilan received 
a foreman dispatch.  Contractors may request foremen by 

name, but Local 48 Business Manager Bruce testified 
that only book 1 registrants are eligible for foreman dis-
patches.  Kobilan was registered on book 1 at number 

331 on the May 10 OWL, but improperly so:  he was a 
traveler and not entitled to be on book 1.  Confirming 
that fact, his MMI shows he was not approved for book 1 

until February 1998. 
Dale Polzin
:  As explained in the text of the decision, 
Polzin was one of several applicants knowingly permit-

ted to retain book 1 registration despite having missed a 
biannual re-sign.  In addition to this knowing departure 
from the hiring hall rules, Polzin also benefited from 

Local 48™s inattention to book 1 eligibility criteria.  Pol-
zin appears on book 1 of the April 23, 1993 OWL.  
However, he did not pass the journeyman inside wire-

man™s exam until May 5, 1993; and even then, his MMI 
indicates that he had not yet satisfied the signatory 1 out 
of 4 requirement.  Polzin was dispatched from book 1 on 
June 28, 1993Šafter he had passed the exam, but from a 
book 1 position predating exam passage.
 James Lawrence III
:  Lawrence signed in on book 1 on 
November 8, 1993.  Bruce admi
tted that as of November 
8, Lawrence had not worked 
1 year out of the past 4 
within Local 48™s geographical jurisdiction.  Lawrence 
was dispatched off book 1 on May 16, 1994. 
Gary McKibben
:  McKibben was listed as number 278 
on book 1 of the April 29, 1994 OWL.  Bruce admitted 
there was no evidence McKibben had worked 1 year out 
of the previous 4 in Local 48™s geographical jurisdiction.  

He was dispatched from book 1 on May 16, 1994.   
Steven Dietrich
:  Dietrich signed in on book 1 on April 
2, 1993, but he did not pass the journeyman inside wire-

man™s exam until May 5, 1993.  Dietrich was dispatched 
on August 9, 1993 from book 1 number 405, a position 
commensurate with his April 2, 1993 sign in.  Dietrich™s 

first termination date following passage of the exam was 
May 21, 1993.  With a May 21 sign-in date, he would 
have been listed on book 1 at or near number 445. 
Mitch Wright
:  Wright™s MMI indicates that his initial 
employment date out of Local 48™s hall was July 23, 

1993.  It also shows that he
 passed the journeyman inside 
wireman™s exam on August 4, 1993, but that, consistent 
with his very recent initial employment date, he had not 

met ﬁthe one year employment requirementﬂ for register-
ing on book 1.  The September 7, 1993 OWL lists 
Wright on book 1, approximately a month and a half 

after his first employment within Local 48™s geographi-
cal jurisdiction. 
Paul Starr
:  Starr received preferential dispatching 
treatment as a salt, and he was also one of the ﬁstrippedﬂ 
employees sent back to Tigard
 Electric off the books.  In 
addition, when Starr signed in on March 21, 1994, after 
the end of his Tigard employment, he was listed on book 
1 despite the fact that he did not pass the journeyman 

inside wireman™s exam until August 3, 1994.  
3. Applicants who exceeded the 40-hour short-call limit 
without rolling to the bottom of their book 
Jorge Algeciras
:  Algeciras took a dispatch to a job 
starting November 23, 1992, and signed in from that job 
on January 11, 1993.  Upon signing in, Algeciras was 

listed on book 1 of the January 12 OWL at number 341, 
with a sign-in date of October 9, 1992.  He was subse-
quently dispatched twice:  on March 29, 1993, from book 

1 number 114, and on April 13, 1993, from the same 
position.  Bruce defended Algeciras™s OWL position 
under the 30-day short-call ﬁrule.ﬂ
23  However, the short-
call limit was 40 hours, not 30 days.  Since the purported 
short call lasted longer than
 40 hours, Algeciras™s posi-
tion on the March 29 and April 13, 1993 OWLs should 
have been commensurate with a sign-in date of January 
11, 1993.  (Even under the 40-hour short-call rule, Al-

geciras would have properly retained his position after 
the March 29, 1993 dispatch because his MMI shows 
that job lasted zero daysŠi.e
., Algeciras was dispatched 
on March 29 but not hired.) 
 Because of the intervening 
February 1993 biannual re-sign and the attendant modifi-
cation of sign-in dates recorded on the OWL, it is impos-

sible to determine what Algeciras™s proper position 
should have been on March 29 and April 13, 1993, solely 
from examining the OWLs for those days.  However, by 

tracking the OWL positions of Algeciras™s cohortŠother 
applicants who also signed in on January 11, 1993Šit 
                                                          
 23 Obviously, more than 30 calenda
r days elapsed between Novem-
ber 23, 1992, and January 11, 1993, Algeciras™s dispatch and sign-in 

dates, respectively.  However, Lo
cal 48 counted only working days in 
applying the 30-day ﬁrule.ﬂ  
 ELECTRICAL WORKERS LOCAL 48
 (OREGON
-COLUMBIA CHAPTER OF NECA)
 113
appears that instead of number 114, Algeciras should 
have been in the neighborhood of number 267 or 268.   
Brian Neary
:  Neary was listed as number 520 on book 
1 of the January 18, 1993 OWL, with a sign-in date of 

January 11.  He was dispatched from number 5 on book 
1 of the February 18, 1993 OWL, which position was 
commensurate with an April 30, 1992 sign-in date.  Lo-

cal 48 contends that Neary must have shown that he had 
not worked more than 30 days since April 30, 1992.  
Again, however, the short-call period was 40 hours, not 

30 days.  Applying the 40-hour rule and examining 
Neary™s MMI, it appears that his sign-in date should have 
been November 3, 1992.  
That would have placed him 
somewhere between numbers 
400 and 405 on the Janu-
ary 18, 1993 OWLŠhigher than number 520, but no-

where near number 5. 
Paul Demos
:  Demos was dispatched from number 32 
on book 1 of the May 24, 1993 OWL.   Under the 40-

hour short-call rule, Demos™ position on the May 24 
OWL should have been commensurate with a sign-in 
date of April 13, 1993, the date he signed in from a job 

that began March 2 and ended April 13, 1993.  That 
would have dropped Demos from number 32 to number 
412 on book 1 of the May 24, 1993 OWL. 
Joseph Irby
:  Counsel for the General Counsel admits 
that Irby™s position on the September 3 and 7, 1993 
OWLs is proper.  However, Irby maintained that position 

and was dispatched from it twi
ce:  on December 6, 1993, 
and March 31, 1994.  Prior to the December 6, 1993 dis-
patch, Irby worked from November 4 to 19, 1993Šmore 

than 40 hours.  Prior to the March 31, 1994 dispatch, Irby 
worked from December 7 to 
29, 1993Šagain, more than 
40 hours.  Under the 40-hour short-call rule, Irby should 
not have maintained his prior position on the OWL. 
George Rutherford
:  Rutherford was dispatched on 
June 15, 1993, from number 16 on book 1 of the OWL.  
That position was far too high, given that Rutherford™s 
previous job ran from April 19 to June 3, 1993, clearly 

more than 40 hours.  Had Rutherford™s position on the 
June 15 OWL been commensurate with a June 3 sign-in, 
he would have dropped from number 16 to between 

numbers 455 and 456 on book 1. 
Walter Uhrich
:  Uhrich worked from May 5 to June 
25, 1993Šobviously not a short callŠand yet main-

tained a position on the OWL commensurate with a sign-
in date of March 2, 1993.  He was dispatched from an 
improperly high OWL position on June 30, 1993.  A 

June 25 sign-in date would have put Uhrich almost at the 
bottom of the June 30 OWL.  
Brian Treacy:  Treacy worked from August 23 to No-
vember 17, 1993, and next from November 30, 1993, to 
January 12, 1994.  He was subsequently dispatched on 
April 12, 1994, from a book 1 position commensurate 
with a sign-in date of November 17, 1993.  In other 
words, the intervening employmentŠNovember 30, 
1993, to January 12, 1994Šwas improperly treated as a 

short call.  Treacy™s sign-in 
date should have been the 
date he signed in after his January 12, 1994 termination, 
which was January 18.  A January 18 sign-in date would 

have dropped Treacy fa
rther down the OWL. 
Patrick McCorkle:  McCorkle was listed at number 
271 on book 1 of the January 6, 1994 OWL, with a sign-

in date of September 30, 1993.  McCorkle did indeed 
sign in on September 30 following a job that ended on 
September 28.  Subsequently, however, he worked from 
November 5 to December 23, 
1993, well in excess of 40 
hours.  Thus, McCorkle should have rolled to the bottom 

of the list when he signed in from that job.  Instead, he 
retained a position commensurate with a September 30, 
1993 sign in.  He was subsequently dispatched on April 

8, 1994. 
Ralph Robbins
:  Robbins™s MMI shows that he was 
dispatched to a job that lasted from May 20 to June 30, 

1993.  Under the 40-hour short-call rule, Robbins should 
have rolled to the bottom of the list when he signed in 
from that job.  Instead, on July 22, 1993, Robbins was 

dispatched from an OWL po
sition commensurate with a 
sign-in date of February 16, 1993.  The DSR for Febru-
ary 16 does not show Robbins having signed in that day, 

so Robbins is numbered among those applicants Local 48 
knowingly permitted to retain their OWL position de-
spite having missed a biannual re-sign.  In addition, the 

record shows that Robbins then improperly retained the 
February 16 position because of Local 48™s gross negli-
gence with respect to the short-call rule. 
Alex Melnick:  Melnick worked from June 14 to July 
30, 1993, signed in on July 30, and was dispatched on 

August 11, 1993, from a book 1 position commensurate 
with a February 17, 1993 sign-in date.  This set of facts 
involves two improprieties.  First, Melnick™s name does 

not appear on the February 17 DSR.  Thus, Melnick, like 
Robbins, is included among those applicants Local 48 
knowingly permitted to retain their OWL position de-

spite having missed a biannual re-sign.  Second, the job 
that began June 14 and ended July 30, 1993, obviously 
lasted longer than 40 hours.  Thus, Melnick should have 

rolled to the bottom of the list when he signed in from 
that job. 
Samuel Brock
:  At the hearing, counsel for the General 
Counsel dropped his allegations with respect to Brock.  
However, counsel™s decision in this regard was based on 
his misconceptionŠunder which everyone labored dur-

ing the hearingŠthat the short-call limit during the rele-
vant period was 30 days.  In his exceptions brief, counsel 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 114 
for the General Counsel insists, correctly, that the short-
call limit was 40 hours, not 30 days.  Since the record 
plainly shows the impropriety of Brock™s dispatch under 
the 40-hour rule, we will assume that the General Coun-

sel does not intend to abandon his allegations concerning 
Brock.   
Brock was dispatched on June 21, 1993, for a job that 
ended on July 30, 1993.  Since that job lasted longer than 
40 hours, Brock should have rolled to the bottom of the 
list when he next signed in.  Instead, he was restored to a 

position commensurate with his last biannual re-sign on 
February 12, 1993, and was dispatched from that position 
on August 9, 1993. 
Ronald Remy
:  Remy appears on the October 11, 1993 
OWL with a sign-in date of August 16, 1993.  In the in-

terim, he worked from August 20 to October 6, 1993, 
more than 40 hours.  Thus, Remy should not have re-
tained an OWL position commensurate with an August 

16, 1993 sign-in date. 
ORDER The National Labor Relations Board orders that the 
Respondent, International Brotherhood of Electrical 
Workers, Local 48, AFLŒCIO, 
Portland, Oregon, its offi-
cers, agents, and re
presentatives, shall 
1. Cease and desist from 
(a) Deliberately departing from the rules governing the 
operation of its hiring hall in the following ways:  (i) 

giving preferential dispatching treatment to saltsŠi.e., 
union members who take jobs with nonunion employers 
to engage in union organizingŠand ﬁpeppersﬂŠi.e., 

newly organized employees of nonunion employers who 
remain with those employers to engage in union organiz-
ing; (ii) returning, off the books, to their newly organized 
former employer, employees who had been ﬁstrippedﬂŠ
i.e., persuaded to leave that employer and join the Un-

ionŠduring a union organizing campaign; (iii) giving 
off-the-books dispatches to individuals as a reward for 
joining Local 48; (iv) sending discharged employees 

back to the discharging employer off the books; (v) per-
mitting registrants to retain positions on the out-of-work 
list despite having missed a compulsory biannual re-sign; 

(vi) dispatching registrants requested by name under cir-
cumstances where the collec
tive-bargaining agreement 
does not permit a name-request dispatch; (vii) otherwise 

deliberately departing from th
e rules governing the op-
eration of its hiring hall where such a departure is neither 
pursuant to a valid union-security clause nor necessary to 

the effective performance of 
its representative function. 
(b) Permitting book 1Œineligible registrants to register 
on book 1. 
(c) Restoring registrants to their prior position on the 
out-of-work list despite intervening employment in ex-
cess of the contractua
l short-call limit. 
(d) Refusing to allow registrants the opportunity to in-
spect and/or copy its records relating to the operation of 
the hiring hall. 
(e) Utilizing a journeyman inside wireman™s examina-
tion that in major part tests knowledge of the Union™s 
bylaws and constitution, the contents of its collective-
bargaining agreement with 
the Oregon-Columbia Chap-
ter of the National Electrica
l Contractors Association, 
and labor history, rather than
 knowledge of the electrical 
trade, and utilizing such an examination as the basis for 
denying book 1 status to William Perry. 
(f) In any like or related manner restraining or coercing 
employees in the exercise of
 the rights guaranteed them 
by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Make available the requested records relating to the 
operation of the hiring hall. 
(b) Within 14 days from the date of this Order, admin-
ister to William Perry, upon request, a nondiscriminatory 
journeyman inside wireman™s examination. 
(c) Make whole all individuals who suffered loss of 
employment because of the violations found herein for 
all earnings and other benefits lost as a result of those 

violations.  Backpay shall be computed in accordance 
with 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), with 
interest as prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, out-of-work lists, daily sign-in reports, 
daily dispatch reports, member master inquires, introduc-

tion slips, dues withholding authorizations, and all other 
records, including an electroni
c copy of such records if 
stored in electronic form, n
ecessary to identify those who 
suffered loss of employment 
because of the violations 
found herein and/or to analyze the amount of backpay 
due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its union office and hiring hall in Portland, Oregon, cop-
ies of the attached notice marked ﬁAppendix.ﬂ
24  Copies 
                                                          
 24 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  
 ELECTRICAL WORKERS LOCAL 48
 (OREGON
-COLUMBIA CHAPTER OF NECA)
 115
of the notice, on forms provid
ed by the Regional Director 
for Region 19, after being signed by the Respondent™s 
authorized representative, shall be posted by the Respon-
dent and maintained for 60 consecutive days in con-

spicuous places, including a
ll places where notices to 
members or applicants for 
referral are customarily 
posted.  Reasonable steps shall be taken by the Respon-

dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER WALSH
, dissenting in part. 
I disagree with my colleagues in several respects.  
First, I would not find a violation for Local 48™s dis-

patching practices in furtherance of its organizational 
efforts.  One such practice 
challenged by the General 
Counsel was perfectly appropri
ate under the rules of the 
hiring hall:  salts were permitted to remain on the out-of-
work list (OWL) during their salting employments with 
nonunion contractors.  Under hall rules, an applicant 

loses his place on the OWL when he is 
dispatched
 to a 
job that exceeds the short-call 
limit.  Dispatches are to 
union contractors.  A salt working for a nonunion con-

tractor has not been dispatched.  Nothing in the parties™ 
collective-bargaining agreem
ent requires registrants to 
remain unemployed while working their way up the 

OWL.  Thus, permitting salts to stay on the OWL while 
working for nonunion employers was not contrary to the 
rules.1 My colleagues find a violation for a related practice 
that represented a justifiabl
e departure from the hiring 
hall rules.  Salts and peppers were credited for their time 
with nonsignatory contractors for purposes of satisfying 
the ﬁsignatory 1 out of 4ﬂ ruleŠi.e., the requirement, for 

registering on book 1, of having worked 1 year out of the 
previous 4 with signatory employers.  This practice 
should not be faulted.  Those who volunteered to serve as 

salts and peppers could have met the signatory 1 out of 4 
rule by declining organizational work, securing dis-
patches, and amassing time with signatory contractors.  

Instead, they subordinated 
self-interest to collective 
goals, thus necessarily foregoing opportunities to satisfy 
the signatory 1 out of 4 rule.  Crediting their salting and 

ﬁpepperingﬂ employments toward the signatory 1 out of 
4 requirement compensated them for their personal sacri-
                                                          
 1 The majority does not pass on th
e legality of this particular prac-
tice. fice and prevented them from being unfairly penalized 
for their organizing work.   
The majority also finds a violation for a third dispatch-
ing practice in furtherance of Local 48™s salting program:  

salts and peppers sometimes received dispatches without 
having registered on the OWL.  This limited departure 
from the hiring hall rules is justifiable as well.  It bears 

repeating that members serving as salts and peppers gave 
up more lucrative employment opportunities with union 
contractors to engage in organizational efforts.  In some 

instances, when peppers lost their nonunion jobs due to 
their organizing activities, they were promptly dis-
patched to a union contractor working at the same jobsite 
as the nonunion employer in 
order to encourage the lat-
ter™s employees to persevere in union activity.  Doing so 

both compensated the peppers for their losses and main-
tained the momentum of the organizing campaign.     
Turning to the legal issue, the judge correctly held that 
Local 48™s dispatching treatment of salts and peppers 
was lawful.  As the Board has recognized, ﬁCongress 
envisioned broad economic benefits to society flowing 

from the organization of employees for the purposes [of] 
collective bargaining.ﬂ  
Food & Commercial Workers 
Locals 951, 7, & 1036 (Meijer, Inc.)
, 329 NLRB 730, 
734 (1999).
2  More specifically, when previously unor-
ganized employees become unionized, the union typi-
cally secures higher wages for employees it already 

represents in the same competitive market.  Id.  Thus, the 
work a union does to extend the benefits of organization 
is inseparable from its duty to effectively represent cur-

rent unit employees.  Since organizing is a vital part of 
the union™s representative function, and since salting is a 
vital part of union organizing, the Union™s rather modest 
uses of dispatching in furtherance of its organizational 
efforts here were necessary to the effective performance 

of its representative function. 
In finding a violation for the Union™s ﬁsalt and pepperﬂ 
dispatches, my colleagues rely in part on cases in which 

unions withheld dispatches to punish a refusal to engage 
in union activity.
3  This case is unlike those cases.  Local 
48 did not use dispatching to punish anybody.  Rather, as 

explained above, it sought to prevent salts and peppers 
from being disadvantaged in dispatching because of their 
union work.  My colleagues also rely on broad language 

from 
Radio Officers™ Union v. NLRB
, 347 U.S. 17, 40 
(1954).  Notwithstanding that language, however, the 
                                                          
 2 Enfd. en banc 307 F.3d 760 (9th Cir. 2002), cert. denied 537 U.S. 
1024 (2002). 
3 Service Employees Local 9 (American Maintenance)
, 303 NLRB 
735 (1991), enfd. mem. as modified 996 F.2d 1226 (9th Cir. 1993); 
Carpenters Local 316 (Bay Counties Contractors)
, 291 NLRB 504 
(1988), enfd. mem. 942 F.2d 792 (9th Cir. 1991).   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 116 
Board has long held that departures from hiring hall pro-
cedures do not violate the Act where they are necessary 
to the effective performance of the union™s representative 
function.  
Operating Engineers Local 406 (Ford, Bacon 
& Davis Construction)
, 262 NLRB 50, 51 (1982), enfd. 
701 F.2d 504 (5th Cir. 1983); 
Plumbers Local 342 (Con-
tra Costa Electric)
, 336 NLRB 549, 550 (2001), enfd. 
325 F.3d 301 (D.C. Cir. 2003).  Thus, 
Radio Officers
 does not preclude finding Local 48™s ﬁsalt and pepperﬂ 
dispatches lawful under the 
ﬁnecessary to the effective 
performanceﬂ test. 
I also would find no violation for returning ﬁstrippedﬂ 
employees to their former employer, or for redispatching 
discharged employees in lieu of pursuing a grievance.  In 
the course of its organizing campaign at Tigard Electric, 

Local 48 succeeded in convincing almost all of its em-
ployees of the advantages of joining the Union.  Since 
union rules typically bar members from working for 

nonunion employers, these newly organized workers left 
Tigard.  According to Local 48 Business Manager Gerald 
Bruce, at the time Tigard 
recognized the Union, only 
four employees remained out of a former workforce of 
175.  After recognizing the Union, Tigard asked for sev-
eral of its former employees back again.  Local 48 ac-

commodated that request.  Under the circumstances, this 
should be viewed as a gesture of goodwill following a 
tough campaign, meant to get the new contractual rela-

tionship off on the right foot.  Such a gesture, in my 
view, easily satisfies the ﬁnecessary to the effective per-
formance of the Union™s repr
esentative functionﬂ test. 
Similarly, the way the Union handled the three dis-
charges promoted good relations with a signatory con-
tractor.  Northwest Electric 
had fired three employees.  
Bruce investigated, determined that the discharges were 
retaliatory, and filed a grievance.  A few days later, 

Northwest put in a call for 
three employees.  Bruce dis-
patched the three that had just been discharged, North-
west accepted them, Bruce dropped the grievance, and 

that settled the matter.  As in the Tigard episode, the Un-
ion acted reasonably here to maintain cordial relations 
with a contractual partner. 
Indeed, in both situations, the Union™s conduct was in 
accord with a foundational prov
ision of the parties™ col-
lective-bargaining agreement entitled ﬁBasic Principles.ﬂ  

This provision affirms the 
importance of ﬁharmonious 
relationsﬂ and ﬁmutuality of confidenceﬂ between the 
contracting parties, and states
 that ﬁ[a]ll will benefit by 
continuous peace and by 
adjusting any differences by 
rational common sense methods
ﬂ (emphasis added).  My 
colleagues err in failing to give effect to this provision.  

After all, the ﬁoverriding policyﬂ of the Act is ﬁindustrial 
peace.ﬂ  Fall River Dyeing Corp. v. NLRB
, 482 U.S. 27, 
38 (1987).  The Act should not be applied so as to pre-
clude commonsense measures consistent with both this 
overriding policy and the contract™s ﬁBasic Principles,ﬂ 
such as those undertaken by the Union here.  There is a 

difference between observing the rules and being rule 
bound. 
The majority faults my relia
nce on the contract™s ﬁBa-
sic Principles,ﬂ citing the in
terpretive canon that specific 
contract provisions govern over more general provisions.  
It is also well settled, however, that a contract must be 

interpreted ﬁas a whole and in light of the law relating to 
it when made.ﬂ  
Mastro Plastics Corp. v. NLRB
, 350 
U.S. 270, 279 (1956).  That is what I have done here.  
The majority also defends the harshness of its findings 
by saying that the remedy lies with the parties to change 

the dispatch rules.  However,
 the ﬁBasic Principlesﬂ al-
ready provide the needed flexibility.  My colleagues 
simply decline to give effect to that part of the contract. 
I would also find no violation for the referrals of Paul 
Demos, Dean Wilhite, and Patrick Kerner.  As to Demos, 
the majority finds that the General Counsel sustained his 

burden of proving a violation by showing that Demos 
was dispatched after Heil Electric asked for him by 
name.  However, according to Bruce, who was dispatch-

ing on the day in question, Demos was a ﬁspecial skillsﬂ 
dispatch.  A ﬁspecial skillsﬂ dispatch goes to the highest-
listed OWL registrant present in the hall who possesses 

the needed skill.  If Demos was that individual, his dis-
patch to Heil was proper as 
a ﬁspecial skillsﬂ dispatch 
notwithstanding the name request.  Thus, to prove that 

Demos was improperly dispat
ched, the General Counsel 
had to rebut Bruce™s testimony by showing that Demos 
was not the highest-listed registrant with the needed skill.  
The General Counsel did not meet that burden.  The fact 
that no OWL was generated on the day Demos was dis-
patched does not alter the legal consequence of the Gen-
eral Counsel™s failure to ma
ke the necessary showing.  
Therefore, no violation may be found. 
As for the jobs Wilhite and Kerner took, Bruce testi-
fied that nobody else wanted them.  The job Wilhite ac-
cepted was 86 miles from Portland.  Wilhite took it be-

cause he happened to live out that way.  Kerner™s dis-
patch was for a residential job.  According to Bruce, no-
body else would take a residential call.  Local 48 did not 

formally offer these referrals in the hiring hall, but dis-
patchers should not be forced to engage in pointless for-
malities when they know it would be an exercise in futil-

ity.  In fact, the only reason these instances have been 
brought to the Board™s attention here is that a searchlight 
has been aimed at all of Local 48™s dispatches.  The Gen-

eral Counsel was right to aim that light, but the Board 
should not respond by flyspecking mere technicalities. 
 ELECTRICAL WORKERS LOCAL 48
 (OREGON
-COLUMBIA CHAPTER OF NECA)
 117
As to the rest of the violations found, I join my col-
leagues. 
APPENDIX  
NOTICE TO EMPLOYEES AND 
MEMBERS POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 

Choose representatives to bargain on your behalf 
with your employer 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT deliberately depart from the rules gov-
erning the operation of the hiring hall in the following 
ways:  (i) giving preferential dispatching treatment to 

saltsŠi.e., union members who take jobs with nonunion 
employers to engage in union organizingŠand ﬁpep-
persﬂŠi.e., newly organized employees of nonunion 

employers who remain with those employers to engage 
in union organizing; (ii) returning, off the books, to their 
newly organized former employer, employees who had 

been ﬁstrippedﬂŠi.e., persuaded to leave that employer 
and join the UnionŠduring a union organizing cam-
paign; (iii) giving off-the-books dispatches to individuals 
as a reward for joining Local 48; (iv) sending discharged 
employees back to the discharging employer off the 

books; (v) permitting registrants to retain positions on the 
out-of-work list despite having missed a compulsory 
biannual re-sign; (vi) dispatching registrants requested by 

name under circumstances where the collective-bargain-
ing agreement does not permit a name-request dispatch; 
(vii) otherwise deliberately de
parting from the rules gov-
erning the operation of the hiring hall where such a de-
parture is neither pursuant to a valid union-security 
clause nor necessary to the 
effective performance of our 
representative function. 
WE WILL NOT permit book 1Œineligible registrants to 
register on book 1. 
WE WILL NOT restore registrants to their prior position 
on the out-of-work list despite intervening employment 
in excess of the contractual short-call limit. 
WE WILL NOT refuse to allow registrants the opportu-
nity to inspect and/or copy our records relating to the 
operation of the hiring hall. 
WE WILL NOT utilize a journeyman inside wireman™s 
examination that in major part tests knowledge of our 
bylaws and constitution, the contents of our collective-
bargaining agreement with 
the Oregon-Columbia Chap-
ter of the National Electrica
l Contractors Association, 
and labor history, rather than
 knowledge of the electrical 
trade, and 
WE WILL NOT
 utilize such an examination as 
the basis for denying book 1 status to William Perry. 
WE WILL NOT in any like or related manner restrain or 
coerce you in the exercise of the rights set forth above. 
WE WILL make available the requested records relating 
to the operation of the hiring hall. 
WE WILL, within 14 days from the date of the Board™s 
Order, administer to William Perry, upon request, a non-
discriminatory journeyman inside wireman™s examina-

tion. 
WE WILL make whole, with interest, all individuals 
who suffered loss of employme
nt because of our unlaw-
ful conduct for all earnings and other benefits lost as a 
result of that conduct. 
 INTERNATIONAL 
BROTHERHOOD OF 
ELEC-
TRICAL WORKERS
, LOCAL 48, AFLŒCIO 
 Patrick F. D
unham, Esq., 
for the General Counsel.
 Paul C. Hays, Esq. (Ping Tow-Woram, Esq.,
 with him on brief) 
(Carney, Buckley & Hays), 
of Portland, Oregon, for Re-
spondent International Brotherhood of Electricians, Local 
48, AFLŒCIO. 
George Fisher, Esq.,
 of Portland, Oregon,
 for the Charging 
Parties. DECISION STATEMENT OF 
THE CASE MARY MILLER CRACRAFT, Administrative Law Judge. These 
cases were tried in Portland, Or
egon, on various dates in 1998 
and 1999. At issue is whether International Brotherhood of 
Electrical Workers, Local 48, 
AFLŒCIO (the Union) violated 
Section 8(b)(1)(A).
1 On May 8, 1998, the Regional Director for 
                                                          
 1 The charge and amended charge
 in Case 36ŒCBŒ1798-1 was filed 
by Paul Footlick on April 22 and Ma
y 7, 1993, respectively. The charge 
is Case 36ŒCBŒ1798-2 was filed by Dennis Coey on April 22, 1993. 

The charge in Case 36ŒCBŒ1798-3 was filed by Patrick Mulcahy on 
April 22, 1993. The charge in Case 36ŒCBŒ1798Œ4 was filed by Rich-
ard S. Smith on April 22, 1993. The charge and amended charge in 

Case 36ŒCBŒ1798Œ5 were filed by Brad Twigger on April 22 and May 
10, 1993, respectively. The charge in Case 36ŒCBŒ1798-6 was filed by 
Terry Taylor on April 22, 1993. The charge and amended charge in 

Case 36ŒCBŒ1947 were 
filed by Footlick on Oc
tober 12 and November 
13, 1994. The charge in Case 3
6ŒCBŒ1840Œ1 was filed by Footlick on 
January 10, 1994. The charge in Case 36ŒCBŒ1859 was filed by Twig-

ger on March 24, 1994. The charge in Case 36ŒCBŒ1853 was filed by 
William Perry on March 1, 1994. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 118 
Region 20 of the National Labor Relations Board (the Board) 
issued a third consolidated am
ended complaint and notice of 
hearing against the Union. The Union filed a timely answer to 
the complaint denying any violation of the Act.
 2 The parties were afforded full opportunity to appear, to in-
troduce relevant evidence,
3 to examine and cross-examine wit-
nesses, and to argue the merits 
of their respective positions. On 
the entire record,
4 including my observation of the demeanor of 
the witnesses,
5 and after considering the briefs filed by counsel 
for the General Counsel, counsel for the Union, and many of 
the Charging Parties, I make the following 
FINDINGS OF FACT
 I. JURISDICTION AND LABOR ORGANIZATION STATUS
 Oregon-Columbia Chapter of the National Electrical Con-
tractors Association (Oregon-Co
lumbia NECA), with offices 
and a place of business in Portland, Oregon, is a multiemployer 
association of electrical cont
ractors performing work in the 
State of Oregon and in southw
est Washington State. Friberg 
Electric Company, Christensen Electric Company, Allphase 
Electric, and Cherry City Electric (the Employers), with offices 
and places of business in Po
rtland, Oregon, are among its 
members. Each Employer has duly authorized Oregon-
Columbia NECA to represent it in collective-bargaining nego-
tiations with the Union. Each Employer annually has gross 
sales of goods and services in excess of $500,000 and pur-
chases goods and materials in excess of $50,000. These goods 
and materials are shipped to th
eir State of Oregon projects di-
rectly from outside the State of Oregon and to their State of 
Washington projects directly fr
om outside the State of Wash-
ington. Each Employer is an 
employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
Oregon-Columbia NECA is an employer engaged in commerce 
within the meaning of Section 
2(2), (6), and (7) of the Act.
6 The 
                                                          
 2 Following litigation of all allegatio
ns in the third amended consoli-
dated complaint, the cases were severed. Fourteen of the underlying 
charges, all involving alleged disc
rimination in employment, were 
severed as ﬁEmployerﬂ cases (see 
Friberg Electric Co., JD(SF)Œ19Œ
00); 10 of the charges, all involving
 alleged restraint and coercion by 
the Union, were severed as ﬁUnionﬂ
 cases and are discussed in this 
decision; and 4 charges were severe
d as ﬁPension/Attorneys Feeﬂ cases 
(see Oregon-Columbia NECA, 
JD(SF)Œ21Œ00). 
3 Several of the Charging Parties submitted posthearing motions to 
supplement the record. These motions are denied as there was ample 
opportunity during the 28-day hearing to submit all relevant evidence 
and there is no showing that the evidence is newly discovered or previ-

ously unavailable. 
4 Counsel for the General Counsel™s unopposed motion to correct the 
transcript is granted. 
5 Credibility resolutions have been 
made based upon a review of the 
entire record and all exhibits in th
is proceeding. Witn
ess demeanor and 
inherent probability of the testimony 
have been utilized to assess credi-
bility. Testimony contrary to my fi
ndings has been discredited on some 
occasions because it was in conflict with credited testimony or docu-
ments or because it was inherently 
incredible and unworthy of belief. 
6 Respondent Oregon-Columbia NE
CA denied employer status 
within the meaning of the Act becau
se it does not employ any electri-
cians. However, it admitted that 
the Employers authorized it to repre-
sent them jointly in collective-barg
aining negotiations with the Union. 
Union admits, and I find, that it
 is a labor organization within 
the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. Overview 
1. Facts The Union and Oregon-Columbia NECA have been parties 
to a series of collective-bargaining agreements covering jour-
neymen and apprentice electric
ians working for employer 
members of Oregon-Columbia NECA, including Employers 
Friberg, Christensen, Allphase, 
and Cherry City. Pursuant to 
these agreements, the Union operates an exclusive referral sys-
tem7 (the hiring hall) for jour
neymen and apprentice electri-
cians from its offices in Portland, Oregon. The complaint al-
leges four discrete areas of arbitrary and discriminatory conduct 
engaged in by the Union. These categories are:  
  that the Union operated its exclusive hiring hall in 
contravention of the hiring hall rules since at least 

October 22, 1992, and continuing at least through 
December 31, 1994;
   that the Union refused registrants the opportunity 
to inspect and/or copy its records relating to opera-
tion of the hiring hall;  
 that on occasions in 1993 and 1994, the Union 
unlawfully removed hiring hall registrants Twigger 

and/or Footlick from the Group I out-of-work list 
and refused to permit them to register and to dis-
patch them; and  
 that on at least three occasions between November 
3, 1993, and February 2, 1994, the Union unlaw-

fully refused to allow Perry to sign the Group I 
out-of-work list by administering an arbitrary jour-
neyman wireman™s examination to him. 
                                                                                            
 Under these circumstances, it is appropr
iate to assert jurisdiction over 
the association on that basis. See, e.g., 
Laundry Owners Assn. of 
Greater Cincinnati, 
123 NLRB 543, 544 (1959) (association is engaged 
in commerce based upon association™s members direct outflow and 
gross volume of business), relying on 
Siemons Mailing Service, 
122 
NLRB 81, 84 (1958) (all members of 
multiemployer associations who 
participate in or are bound by multi
employer bargaining negotiations 
treated as single employers for jurisdictional purposes); 
Insulation Contractors of Southern California, 
110 NLRB 638, 639 (1954) (by 
manifesting a desire to be bound in their labor relations by joint rather 
than individual action, the associa
tion and its members have constituted 
themselves a single employer with
in the meaning of the Act). 
7 The Union and General Counsel agree that the Union operates an 
exclusive hiring hall. In related litigat
ion, Employers Friberg, Christen-
sen, Allphase, and Cherry City, as well as Oregon-Columbia NECA 

denied that the Union operates an 
exclusive hiring hall asserting that 
because employers may hire off the st
reet if the Union does not provide 
referrals within 48 hours, exclusivity is defeated. I find contrary to the 

Employers™ and Oregon-Columbia NECA™s assertion, that the hiring 
hall operated by the Union is an exclusive hiring hall. See, e.g., 
Iron 
Workers Local 111 (Steel Builders), 
274 NLRB 742, 746 (1985), enfd. 
in relevant part 792 F.2d 241 (D.C. Cir. 1986), and cases cited therein. 
 ELECTRICAL WORKERS LOCAL 48
 (OREGON
-COLUMBIA CHAPTER OF NECA)
 119
2. Law Although a labor organization owes a duty of fair representa-
tion to individuals which it represents, it is permitted a wide 
range of discretion in the performance of its duties.
8 A labor 
organization breaches this duty 
when any of its actions are 
arbitrary, discriminatory, or in bad faith.
9 Generally, mere neg-
ligence does not constitute a breach of the duty of fair represen-
tation.
10 In the operation of an exclusive hiring hall, ﬁmere 
negligenceﬂ does not violate the 
duty of fair representation even 
if an applicant loses an employ
ment opportunity as a result of 
the union™s mistake.
11 However, gross negligence in the opera-
tion of a hiring hall may constitute a violation of the union™s 
duty of fair representation:
   We do not suggest that 
gross negligence in the operation of a 
hiring hall, of the type indicating disregard for established 
procedures, would not breach the duty of fair representation. 
Such conduct would likely be found to be ﬁarbitrary,ﬂ and 
possibly in bad faith, and thus within the proscription of 
Vaca 
v. Sipes 
[386 U.S. 171 (1967)] and 
[Air Line Pilots Assn. v.] 
O™Neill 
[499 U.S. 65 (1991)]. We hold only that honest, inad-
vertent mistakes, such as the Union™s in this case, do not, 
without more, constitute a breach of the duty.
 12
  Finally, if ﬁmistakesﬂ are routinely made or if ﬁmistakesﬂ 
typically disfavor nonmembers, di
ssidents, or some other iden-
tifiable group, such ﬁmistakesﬂ may be arbitrary, discriminatory 
or bad-faith conduct breaching the duty of fair representation.
13 Absent the defense of negligen
ce, union actions which deviate 
from hiring hall rules may be la
wful if the action was taken 
pursuant to a valid union-security clause or was necessary to 
the effective performance of the union™s representative func-
tion.14                                                           
 8 Ford Motor Co. v. Huffman, 345 U.S. 330 (1953). 
9 Vaca v. Sipes, 
386 U.S. 171, 190 (1967), as applied in 
Air Line Pi-
lots Assn. v. O™Neill, 
499 U.S. 65, 67 (1991). 
10 Letter Carriers Branch 6070 (Postal Service),
 316 NLRB 235, 
236 (1995). 
11 Steamfitters Local 342 (Contra Costa Electric), 
329 NLRB 688 
(999), overruling 
Iron Workers Local 118 (California Erectors), 
309 NLRB 808, 809 (1992)
, and returning to the rule of law extant from 
1963 with the holding in 
Operating Engineers Local 18 (Ohio Pipe 
Line Construction Co.), 
144 NLRB 1365 (1963), until 1982 when the 
Board held for the first time that any departure from established hiring 
hall rules denying employment to an 
applicant violated the duty of fair 
representation. 
Operating Engineers Local 406 (Ford, Bacon & Davis 
Construction Co.), 
262 NLRB 50, 51 (1982), enfd. 701 F.2d 504 (5th 
Cir. 1983). 
12 Contra Costa Electric, 
supra,
 329 NLRB at 811. This case was 
litigated prior to the decision 
Contra Costa Electric
. That is, the case 
was litigated under a theory of ﬁstrictﬂ
 liability in operation of an exclu-
sive hiring hall. Therefore, each in
stance of deviation from the hiring 
hall rules was thoroughly litigated. Counsel for the General Counsel 

sought to litigate the issue of contravention of the hiring hall rules up to 
the present date. However, I would 
not allow evidence after December 
31, 1994. Any additional instances of deviation from the hiring hall 

rules may be litigated in the compli
ance phase of this proceeding, if 
necessary. 13 Contra Costa Electric, 
supra,
 329 NLRB at 811 fn. 24. 
14 See 
Operating Engineers Local 406 (Ford, Bacon & Davis Con-
struction), supra, 262 NLRB at 51. 
B. Dispatches Allegedly Fail
ing to Conform to Hiring  
Hall Rules 
1. Factual background 
Edward Barnes was business 
manager of the Union from 
1992 until late July 1995. During 
that same period of time, 
Gerald D. Bruce, business representative, was the chief dis-
patcher in the hiring hall. As dispatcher, Bruce sent employees 
to employers pursuant to empl
oyer requests for electricians, 
utilizing the hiring hall rules. In late July 1995, Bruce suc-
ceeded Barnes as business manager. 
The hiring hall rules provide in relevant part: 
 5.02.01 The Union shall be the sole and exclusive 
source of referral of applicants for employ-
ment. 
5.04.01 The Union shall select and refer applicants for 
employment without di
scrimination against 
such applicants by reason of membership or 
nonmembership in the Union and such selec-
tion and referral shall not be affected in any 
way by rules, regulati
ons, bylaws, constitu-
tional provisions or any other aspect or obliga-
tion of Union membership policies or re-
quirements. All such selections and referrals 

shall be in accord with the following proce-
dure. 
5.05.01 The Union shall maintain a register of appli-
cants for employment established on the basis 
of the Groups listed below. Each applicant for 
employment shall be registered in the highest 
priority Group for which he qualifies. 
 JOURNEYMAN WIREMAN: 
 GROUP I. All applicants for employment who have 
four or more years™ experience in the trade, are residents 
of the geographical area cons
tituting the normal construc-
tion labor market, have passed a journeyman™s examina-
tion given by a duly constitute
d Inside Construction Local 
Union of the I.B.E.W. or have been certified as a Jour-
neyman Wireman by an Inside Joint Apprenticeship and 
Training Committee, and who have been employed for a 
period of at least one year in the last four years under a 
collective bargaining agreement between the parties to this 
Agreement [or in later contracts, ﬁin the geographical ju-
risdiction of IBEW Local 48.ﬂ] 
GROUP II. All applicants 
for employment who have 
four or more years experience in the trade and who have 

passed a Journeyman Wireman™s examination give by a 
duly constituted Inside Construction Local Union of the 
I.B.E.W. or have been certified as a Journeyman by any 
Inside Joint Apprenticeship and Training Committee. 
GROUP III. All applicants 
for employment who have 
two or more years experience in the trade, are residents of 
the geographical area . . . . and have been employed for at 
least six months in the last three years under a collective 
bargaining agreement between the parties to this Agree-
ment [or in post June 17, 
1993 contracts, ﬁin the geo-
graphical jurisdiction of IBEW Local 48.ﬂ] 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 120 
. . . .  5.06.01 If the registration list is exhausted and the Lo-
cal Union is unable to refer applicants for em-
ployment to the Employer within 48 hours 
from the time of receiving the Employer™s re-
quest, Saturdays, Sundays and holidays ex-
cepted, the Employer shall be free to secure 
applicants without using the Referral Proce-
dure but, such applicants, if hired, shall have 
the status of ﬁtemporary employees.ﬂ 
5.07.01 The Employer shall notify the Business Man-
ager promptly of the names and Social Secu-

rity numbers of such ﬁtemporary employeesﬂ 
and shall replace such ﬁtemporary employeesﬂ 
as soon as registered applicants for employ-
ment are available under the Referral Proce-
dure. 
 Individuals who have signed the group I out-of-work list and 
are present in the hall at the time of dispatch have the highest 
dispatch priority and are given the opportunity to be dispatched 
before individuals in other groups. Occasionally, however, 
individuals are legitimately disp
atched out of order, for in-
stance, when an employer requests an individual with specific 

skills or requests an individual by name. 
The Union maintains a salting program which interfaces with 
the hiring hall in several aspect
s. Pursuant to the salting pro-
gram, the Union allows its members to work for nonunion elec-
trical contractors. Such memb
ers are known as ﬁsalts.ﬂ One 
purpose of salting is to attempt 
to persuade employees of the 
nonunion contractors to join th
e Union. Any nonunion electri-
cians thus recruited are known as ﬁpeppers.ﬂ 
2. Alleged contravention 
of hiring hall rules 
Eleven separate categories of 
ﬁirregularitiesﬂ in operation of 
the hiring hall were delineated in paragraph 11(a) of the com-
plaint as follows: 
 1) Dispatching persons not registered on the out-of-
work list 2) Dispatching persons who worked as ﬁsaltsﬂ for the 
Union at non-Union companies ahead of other qualified 
journeymen who had a higher position on the out-of-work 
list. 3) Providing dispatches to persons not present in the 
hiring hall at 3 p.m. or whatever time was set by the Union 
for dispatching when other qualified journeymen who 
were present in the hiring hall at that time were available. 
4) Leaving numbers blank on the out-of-work list, in 
order to insert registrants 
with less priority thereon. 
5) Placing converted apprentices on the journeyman 
out-of-work list as of the date 
they signed the apprentice 
list rather than the date they became journeymen. 
6) Dispatching newly orga
nized persons (ﬁpeppersﬂ) 
ahead of qualified journeymen registered on the out-of-
work list. 7) Allowing ﬁsaltsﬂ and ﬁpeppersﬂ credit for the time 
worked for non-union companies toward their Group I 
status. 
8) Giving ﬁsaltsﬂ and ﬁpeppersﬂ credit for the time 
worked for non-union companies toward their Group I 
status. 
9) Failing to put available jobs on the recorder and 
then dispatching persons not on the out-of-work list and/or 
lower on the out-of-work list than other available jour-
neymen. 
10) Dispatching persons not meeting Group I require-
ments ahead of journeymen registered on the Group I out-
of-work list. 11) Inserting persons on the out-of-work list out of or-
der and ahead of other registrants. 
 These allegations are grouped in logical categories and dis-
cussed below. 
3. Dispatching persons not registered on the out-of-work list; 
Dispatching persons who worked as ﬁsaltsﬂ for the Union at 
non-Union companies ahead of other qualified journeymen 
who had a higher position on the out-of-work list; Dispatch-
ing newly organized persons (ﬁpeppersﬂ) ahead of qualified 
journeymen registered on the out-of-work list; Giving ﬁsaltsﬂ 
and ﬁpeppersﬂ credit for the time worked for non-union com-
panies toward their Group I status 
a. Facts 
The parties agree that salts a
nd peppers did not register on 
the out-of-work list and were 
nevertheless sometimes given 
preference in referrals. This 
occurred approximately 15 times 
between October 22, 1992, and December 31, 1994. The parties 
agree that salts and peppers were
 sometimes given credit for the 
time they worked for non-Union companies for purposes of 
registering on the group I out-of-work list. No negligence was 
involved. Rather, the Union purposefully determined to return 
salts and peppers, perceived to 
have lost employment due to 
their organizing activity, to the same construction site, if possi-
ble at a location adjoining the location from which the salts or 

peppers had been discharged or 
had otherwise left employment. 
To achieve this result, the Unio
n admits that it dispatched the 
salts and peppers (who had not registered) ahead of registrants 
on the out-of-work list and gave salts and peppers credit for the 
time they worked for nonunion companies for purposes of fu-
ture registration on the group I out-of-work list. The issue, ac-
cordingly, is whether departur
e from its established rules was 
necessary to the effective performance of the Union™s repre-
sentative function. 
b. Contentions Counsel for the General Counsel argues that the favoritism 
accorded salts and peppers pursuant to the Union™s policy to 
suspend certain hiring hall rules is unlawful because this en-
courages union membership or unlawfully coerces employees 
to engage in the union activity of becoming members and seek-
ing to work as salts and pe
ppers. Counsel for the General 
Counsel distinguishes cases which 
hold that referral preferences 
for stewards are lawful,
15 arguing that those cases are based 
                                                          
 15 See cases cited by counsel for the General Counsel: 
Plumbers Lo-
cal 520 (Allis-Chalmers Corp.), 
282 NLRB 1228 (1987); 
Teamsters 
Local 959 (Ocean Technology), 
239 NLRB 1387 (1979). 
 ELECTRICAL WORKERS LOCAL 48
 (OREGON
-COLUMBIA CHAPTER OF NECA)
 121
upon the Union™s need for an ongoing site representative to 
administer the contract. 
Counsel for the Union asserts that the salt and pepper refer-
rals were necessary to the performance of the Union™s represen-
tative function. A goal of the salting program was to capture 
work for the Union. The ability to send salts and peppers im-
mediately to projects adjoining nonunion projects which they 
were attempting to organize after they departed the nonunion 
company served the purpose of the Union as a whole. Counsel 
argues that the Union did not act 
arbitrarily or discriminatorily 
or in bad faith. Rather, these 15 deviations from the hiring hall 
rules were for the common good of
 its members and hiring hall 
referents.
16 Similarly, when nonunion contractors signed 
agreements with the Union, employees who had been stripped 
from the contractor earlier, received first priority in returning to 
the contractor in order to ensure continuity of the work force. 
Counsel asserts that this is 
a legitimate reason for deviation 
from the rules. Finally, counsel notes that these incidents are so 
isolated that they should not constitute a violation.
17 c. Analysis 
The defense, that deviation from established rules was neces-
sary to effective performance of a union™s representative func-
tion, has long been recognized.
18 It has been explained as fol-
lows:  Not every encouragement of union membership is unlawful, 

and the mere acquiescence of 
an employer in a demand of a 
union is not unlawful encouragement 
per se . . . . 
Thus, when 
the circumstances do not involve 
an objective of furthering, 
requiring, or conditioning employment on union membership 
as such, the illegality, if any, 
must be found in those actions 
by a union that impinge upon 
the employment relationship 
which are arbitrary, invidious, or
 irrelevant to legitimate union 
interests.
19  Application of this principle ha
s resulted in findings that in-
dependent of rules allowing such
 referrals, stewards may be 
sent to jobsites in order to police the collective-bargaining con-
                                                          
 16 Counsel cites, 
Sheet Metal Workers Local 27 (Sheet Metal Con-
tractors™ Assn. of Central & South New Jersey), 
 316 NLRB 419 (1995) 
(resolution allowing union to do whatev
er is necessary to capture work 
was legitimate reason for devi
ation from hiring hall rules); 
Hays v. 
NECA,  781 F.2d 1321 (9th Cir. 1985) (referral preference for those 
within a 40-mile radius was legiti
mate exercise of union™s discretion 
and did not violate duty of fair representation). 
17 Counsel cites 
Master Stevedores Assn. of Texas (Houston Mari-
time Assn.), 
156 NLRB 1032, 1036 (1966) (violations not sufficient in 
number to support allegation that union hall dispatching hundreds of 
longshoremen daily engaged in practi
ce of discriminatory preference to 
members at shapeup). 
18 See, e.g., 
Plasterers Local 299, 
257 NLRB 1386, 1394Œ1395 
(1981), and 
Longshoremen ILA Local 440
 (Port Arthur Stevedores),
 214 NLRB 1068, 1070Œ1071 (1974), both pre-
Operating Engineers 
Local 406 cases; and 
Operating Engineers Local 450 (Houston Chap-
ter, AGC),
 267 NLRB 775, 795 (1983), and 
Plumbers Local 519 (Sam 
Bloom Plumbing),
 306 NLRB 810, 813 (1992), enfd. 15 F.3d 1160 
(D.C. Cir. 1994), both post-
Operating Engineers Local 406
 cases. 19 Ashley, Hickham-UHR Co., 
210 NLRB 32, 33 (1974). 
tract. In 
Painters District Council No. 2 (The Paintsmiths),
20 the collective-bargaining agreement provided that the union 
could appoint job stewards. U
pon learning that an employer 
had secured a new job and no steward had immediately been 
designated, the union business ag
ent sent his brother from the 
union hall to act as steward.
21 No violation was found even 
though the union acted without authority of a rule allowing 
such a dispatch. The Board noted that the union™s action served 
a legitimate purpose in ensuring an independent steward who 
would enforce trade rules and po
lice the contract without fear 
of losing a regular job.
22 Of course, these ﬁsteward preferenceﬂ 
cases recognize the Union™s need
 to represent its organized 
employees by placing a steward on the worksite to protect the 
organized employees™ 
contractual and statutory rights. In the 
instant case, the Union™s assertion of necessity to deviate ema-
nates from its desire to 
organize nonunion employees. 
However, recognizing the dist
inction between necessity of 
protecting organized employees 
and the goal of organizing 
nonunion employees, as in our cas
e, further guidance is pro-
vided in Sheet Metal Workers Local 27 (Sheet Metal Contrac-
tors™ Assn.)
,23 relied upon by the Union. In that case, rather than 
referring employees from the top of the out-of-work list, the 
union referred only employees on the out-of-work list who 
were residents of a specific county
 in order to satisfy a contrac-
tor™s requirement that a percentage of the work force reside in 
that county. The union defended its action by reference to a 
resolution which permitted it to ﬁtake whatever steps neces-
saryﬂ in order to ﬁcaptureﬂ work for its members to ensure full 
employment. By invoking the resolution, the union was able to 
obtain work for its hiring hall registrants. The Board found that 
this deviation from hiring hall 
rules was necessary to the effec-
tive performance of the union™s representative function. Ac-
cordingly, it is recognized th
at a union may deviate from estab-
lished hiring hall rules to achieve its goal of providing em-
ployment opportunities otherwise unavailable to its hiring hall 
registrants when such a goal 
is recognized by the union.  
The Union has fully endorsed the COMET or salting pro-
gram as a method of organizing the unorganized. The record 
reflects that, as implemented by this Union, the salting program 
eschewed the filing of unfair labor practice charges when a salt 
or pepper was discharged or laid off arguably for his union 
organizing involvement. Rather, the Union immediately re-
ferred the salt or pepper back to th
e site to show its strength. It 
must be concluded that by engaging in these actions, the Union 
was encouraging union membership, a goal sanctioned by the 
Union, in part, pursuant to 
its COMET program. However, the 
                                                          
 20 239 NLRB 1378 (1979), enfd. in relevant part 620 F.2d 1326 (8th 
Cir. 1980), on remand 253 NLRB 164 (1980). 
21 There is no evidence regardi
ng the dispatched steward™s place-
ment on any out-of-work list.  
22 See also 
Teamsters Local 959 (Ocean Technology), 
239 NLRB 
1387, 1388Œ1389 (1979) (steward preference clause which allowed 
union discretion to send a steward to
 job in place of employee who 
would otherwise have been entitled to
 the referral is valid), overruling 
Painters Local 798 (Gypsu
m Drywall Contractors), 
212 NLRB 615, 
617 (1974), enfd. 538 F.2d 312 (2d Cir. 1976) (steward™s provision 

creates member preference in referral). 
23 316 NLRB 419, 422Œ423 (1995). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 122 
fact that the Union™s salting efforts encouraged union member-
ship, in and of itself, does not co
nstitute the end of the analysis. 
If relevant to legitimate union interests and if not arbitrary or 
invidious, the action may 
nevertheless be lawful.
24  Although resolving a different issue, the rationale in 
Food & 
Commercial Locals 951, 7 and 1035 (Meijer, Inc.),
25 is instruc-
tive. The Board held therein that under the 
California Saw
26 standard, a union™s organizing e
xpenses within the same com-
petitive market as an organized employer are chargeable to the 
organized employer™s objecting bargaining unit employees. 
This holding is based in part upon the acknowledged relation-
ship between organizing and collective bargaining readily ﬁap-
parent from the language of the 
Act. . . . Congress envisioned 
broad economic benefits to soci
ety flowing from the organiza-
tion of employees for the purposes of collective bargaining.ﬂ
27 The Board also noted evidence that represented employees™ 
wage rates increase or decrease as a function of the percentage 
of employees who are unionized
 in the geographic area in-
creases or decreases.
28 Based upon this evidence, the Board 
concluded that, ﬁrepresented employees, whether or not they 
are members of the union that repr
esents them, benefit, through 
the results of collective bargaining, from that union™s organiza-
tion of other employees. . . . ﬂ
29  By analogy to 
Meijer, and based upon the same policy ra-
tionale and economic conclusions,
 I find that deviations from 
the exclusive hiring hall referral rules in furtherance of the 
Union™s salting program served th
e legitimate union interest of 
                                                          
 24 In 
Teamsters Local 357 (Los Angele
s-Seattle Motor Express) v. 
NLRB, 365 U.S. 667, 675 (1961), the Court stated: 
It may be that the very existe
nce of the hiring hall encourages 
union membership. We may assume that it does. The very exis-
tence of the union has the same influence. When a union engages 

in collective bargaining and obtains increased wages and im-
proved working conditions, its pr
estige doubtless rises and, one 
may assume, more workers are drawn to it. When a union negoti-

ates collective bargaining agreem
ents that include arbitration 
clauses and supervises the functioning of those provisions so as to 
get equitable adjustments of grievances, union membership may 

also be encouraged. The truth is th
at the union is 
a service agency that probably encourages member
ship whenever it does its job 
well. But . . . the only encouragement or discouragement of union 

membership banned by the Act is that which is ﬁaccomplished by 
discrimination.ﬂ 
25 329 NLRB 730, 733 (1999). 
26 California Saw & Knife Works, 
320 NLRB 224, 239 (1995), sup-
plemented 321 NLRB 731 (1996), enfd. sub nom. 
Machinists v. NLRB, 
 133 F.3d 1012 (7th Cir. 1998), cert. denied 525 U.S. 813 (1998), rely-

ing on Lehnert v. Ferris Faculty Assn., 
500 U.S. 507, 524 (1991) 
(chargeability of expenses outside ob
jector™s bargaining unit is deter-
mined by whether they are germane 
to the union™s role in collective 
bargaining, contract administration,
 and grievance adjustment, regard-
less of whether the activities were pe
rformed for the direct benefit of 
the objector™s bargaining unit as long as the expense is for services 
which may ultimately inure to the be
nefit of the memb
ers of the local 
by virtue of their membership in the parent organization). 
27 Meijer, supra,
 329 NLRB at 734. 
28 Id.,
 329 NLRB 735. 
29 Id.,
 329 NLRB 737. 
organizing unorganized employees.
30 Moreover, there is no 
evidence that the Union™s actions were arbitrary or invidious. It 
is agreed that the Charging Parties herein did not lose employ-
ment opportunities due to the Un
ion™s deviation from its exclu-
sive hiring hall rules in favor of salts and peppers. Accordingly, 
I conclude that the Union™s de
viation on 15 occasions from its 
established exclusive hi
ring hall rules in order to refer salts or 
peppers to work without regard 
to their relative placement or 
lack of placement on the out-of-work list was necessary to the 
effective performance of the Union™s representative function. 
Similarly, I conclude that allowing credit to salts and peppers 
for time worked for nonunion contractors was necessary to the 
effective performance of the Union™s representative function. 
4. Providing dispatches to persons not present in the hiring  
hall at 3 p.m. or whatever time was set by the Union  
for dispatching when other 
qualified journeymen who  
were present in the hiring hall at that time were available  
and failing to put available jobs on the recorder and then  
dispatching persons not on the out-of-work list and/or  
lower on the out-of-work list than other available journeymen 
a. Facts 
Late on Friday, April 8, 1994, Frito Lay fired a nonunion 
contractor and awarded the work to Tice Electric. Organizer 

Mel Connors was contacted by Tice at home on Friday evening 
with a request for dispatches for the weekend. Connors went to 
the hiring hall, retrieved the out
-of-work list, and started tele-
phoning registrants. He 
started at the top and called registrants 
until he found some individuals to report to Tice by 11 p.m. or 
midnight that night. Connors also requested that Chezem, who 
remained at work for the nonunion contractor on Friday night 
and into Saturday morning, April 8 and 9, 1994, leave the job. 
Chezem left the job early Saturday, April 9, 1994. On Monday, 
April 11, 1994, before dispatching hours, Connors gave 
Chezem a dispatch to Tice. Connors made these dispatches on 
an emergency basis in order to staff the job for Tice before 
normal hiring hall hours. Connors conceded that this was an 
emergency situation an
d he handled it on an emergency basis. 
Posted dispatch procedures effective March 1, 1994, pro-
vided that ﬁAvailable jobs will be announced on the hotline 
between 5:30PM through 8:30AM . . . .ﬂ There is no evidence 
whether the Tice jobs were
 announced on the hotline. 
b. Contentions Counsel for the General Counsel
 relies on the above example 
of deviation from the hiring hall 
rules to prove the allegations. 
Counsel contends that it is not necessary to list every instance 
of such conduct. Counsel assert
s that having proven that the 
Union engaged in this one instance of prohibited conduct, a 

remedy is appropriate and any ot
her violations can be remedied 
in compliance. Counsel for the Union discusses the above facts 
                                                          
 30 Cf.
 Teamsters Local 174 (Totem Beverages), 
226 NLRB 690, 
699Œ700 (1976) (where exclusive hiring hall maintained no objective 
criteria or written standards of any 
kind and employees were referred at 
the whim of the union, referral of employee because of his organiza-

tional role inherently encouraged
 union activities and was, thus, dis-
criminatory). 
 ELECTRICAL WORKERS LOCAL 48
 (OREGON
-COLUMBIA CHAPTER OF NECA)
 123
in connection with deviations fro
m hiring hall rules incident to 
its salting program.  
c. Analysis 
In agreement with the Union, I find that Chezem™s situation 
was handled outside the normal 
hiring hall rules due to his 
status as a salt. As to other referrals to Tice over the weekend 
of April 8, 1994, I note that there is no evidence whether the 
job was announced on the hotline. 
It is undisputed that the job 
order was received after 5:30 p.m. and had to be filled on an 
emergency basis. Because this was an isolated incident based 
upon an emergency situation, I find no violation. To the extent 
possible, Connors followed the order of the out-of-work list in 
attempting to staff the Tice job. Such emergency excuses put-
ting the job on the hotline and waiting to dispatch until the 
following Monday when normal hi
ring hall hours resumed. In 
my view, this constitutes action taken to effectively perform the 
Union™s representative function. 
5. Leaving numbers blank on the out-of-work list in order  
to insert registrants with less priority thereon; inserting  
persons on the out-of-work list but out of order and  
ahead of other registrants 
Counsel for the General Counsel 
contends that the Union left 
numbers blank on the out-of-work list in order to ﬁslot people 

in.ﬂ There is no evidence that this, in fact, occurred. Rather, the 
evidence reflects that when the Union converted from a manual 
to a computerized system, blanks were left on the computer-
generated list in order to correct
 any mistakes made through the 
computer program.
31 Accordingly, this allegation is dismissed. 
6. Placing converted apprentices on the group I out-of-work  
list as of the date they signed th
e apprentice list rather than  
the date they became journeymen. 
a. Facts 
Rule 5.05.01 states, inter alia, that a registrant may be placed 
on the group I out-of-work list only 
when ﬁcertified as a jour-
neyman wireman.ﬂ Nevertheless, the Union uniformly regis-
tered apprentices who became journeymen through the inside 
joint apprenticeship and training program on the out-of-work 
list as of the date the registrant last became unemployed as an 
apprentice.
32 Admittedly, the date of certification was different 
that the date of last becomi
ng unemployed. In December 1993, 
the Union published a letter of understanding between itself and 
NECA which reflected the longstanding practice of permitting 
unemployed graduate apprentices to sign the group I out-of-
work list and be considered as group I journeymen prior to 
completion of their apprenticeship status. This employment 
notice, posted in the hiring hall, states, ﬁThe policy of the local 
union regarding apprentices who graduate to journeyman level 

while unemployed shall be to place these individuals within the 
                                                          
 31 There is evidence that occasiona
lly names were written in on the 
out-of-work list. However, there is
 no evidence why this was done and 
there is no evidence that the name
s written in were out of order. 
32 Bruce credibly testified that this
 has been the practice of the Union 
for as long as he could remember. He
 testified that only one apprentice, 
to his knowledge, had been out of work
 at the time his graduation from 
the joint apprenticeship and training program was imminent. 
Book I group, giving them full credit for their time unemployed 
while an apprentice previous to graduation.ﬂ 
b. Contentions Counsel for the General Counsel contends that the Union™s 
policy prior to December 1993 violated rule 5.05.01. Counsel 
asserts that this action by th
e Union was taken purposefully 
rather than negligently. 
The Union contends that it prop
erly allowed apprentices to 
register on the out-of-work list prior to their eligibility for 
group I status. This is so, the Union argues, because it had a 
long-standing, well-known practice 
of allowing apprentices to 
sign on the group I out-of-work list prior to meeting all the 
official criteria. Counsel notes
 that the apprentices were ac-
corded this treatment because they had essentially qualified for 
group I except for receiving notice of their completion of the 
state licensure examination. 
c. Analysis 
Until December 1993, the apprenticeship policy was not in 
writing. However, the Union uni
formly treated apprentices 
enrolled in the joint apprenticeship and training program as 
unemployed for purposes of eligibility on the group I out-of-
work list as of the date they were last unemployed as an ap-
prentice. Accordingly, after these apprentices completed the 
state-administered examination but before they were notified 
that they had received their state license, if they became or 
were unemployed prior to receiving their state license but after 
taking the exam, it was that date of unemployment which was 
utilized for purposes of eligibility for referral from the group I 
out-of-work list. Technically, as 
pointed out by counsel for the 
General Counsel, the apprentices 
were not eligible for group I 
until they received their state licenses. Admittedly, there was a 
delay between taking the exam 
and receiving notification from 
the state of passing. However, I find that whether the Union 
maintained a written rule or merely acted pursuant to an oral 
understanding, the practice was lawful in the absence of evi-
dence that it was de
signed for an invidious or discriminatory 
purpose. Absent such evidence, I find the uniform practice of 
according apprentices an unemployment date prior to their 
receipt of state licensure a lawful practice. This is not a case of 
failure to maintain objective criteria or written rules for referral 
from an exclusive hiring hall.
33 Rather, it is a case of acting 
pursuant to an unwritten rule.
34                                                           
 33 Teamsters Local 174, (Totem Beverages), 
supra,
 226 NLRB at 
699Œ700 (by operating its exclusive hiring hall without any objective 

criteria or standards and in a discri
minatory manner, the union violated 
the Act). 34 See, e.g., 
Iron Workers Local 10 (Guy F. Atkinson Co.), 
196 
NLRB 712 (1986), enf.
 83 LRRM 2409 (8th Cir. 1973) (referral system 
created as a matter of practice or or
al agreement lawful even though not 
reduced to writing).  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 124 
7. Dispatching persons not 
meeting group I requirements  
ahead of journeymen registered on the group I  
out-of-work list a. Facts 
Counsel for the General Counsel presented evidence of about 
200 instances when the Union apparently failed to follow its 
own rules for registration on the group I out-of-work list during 
the period October 22, 1992, to 
May 16, 1994. During this pe-
riod of time, the Union made about 10,000 dispatches. Ap-
proximately 2100 or 2200 to 3500 or 4000 individuals utilized 
the hiring hall during this same time. In addition, during this 
time period, the Union converted its dispatching procedure 
from a manual system to a computerized system. The comput-
erized system initially incorporated members of the Union. 
Travelers were added to the computerization at a later time. 
The evidence reflects, for example, that some registrants 
were allowed to sign the group I list even though there was no 
documentation that the registra
nt had passed a journeyman 
wireman™s examination. In addi
tion, the General Counsel pro-
duced evidence that some registrants were allowed to maintain 
their group I priority although they had worked more than 30 
days since their last ﬁre-signingﬂ and, thus, should have been 
removed from the list. Further, 
some registrant
s™ names were 
inserted on the out-of-work list ahead of other registrants and 
dispatched according to their point of insertion although the 
record sometimes failed to reflect the reason for insertion of the 
registrants™ names at the part
icular points on the out-of-work 
list. Finally, some re
gistrants were allowed to remain on the 
group I list even though the evidence 
failed to establish that the 
registrant had worked one of the prior 4 years in the industry. 
On about 10 occasions, the union records did not reflect that 
particular registrants on the gr
oup I out-of-work list had passed 
the journeyman inside wireman™s examination. The Union 
agreed that these registrants should not have been allowed to 
sign the group I out-of-work list if, indeed, they had not passed 
the journeyman inside wireman™s examination. The Union 
could offer no explanation for 
how these registrants slipped 
through the rules. The Union conducted periodic audits to de-
termine compliance with the gr
oup I requirements. However, 
the Union agreed that in these instances the registrants had not 
been caught. No specific group wa
s targeted for special treat-
ment. The registrants who were improperly present on the 
group I list without evidence of having passed the journeyman 
inside wireman™s examination c
onsisted of both travelers and 
members. 
With regard to virtually all of the evidence regarding failure 
to remove registrants from the out-of-work list after 30 days of 
work, the evidence reveals that very few deviations from the 
rule actually occurred. The Union instituted a computerized 
program to monitor the 30-day 
rule. This program counted 42-
calendar days and assumed that 
anyone who had worked that 
long had probably worked for 30-working days. However, the 
program did not account for holid
ays or sick days. On numer-
ous occasions, the Union was able to rebut the General Coun-
sel™s assertion of failure to follow the 30-day rule. Business 
Manager Bruce testified credibly
 that certain insertions of 
names on the group I out-of-work list were consistent with 
correcting a mistake of omitting the registrant™s name on a prior 
list. Accordingly, he surmised in many instances (although he 
did not have a specific recollection of each instance) that the 
registrant had been dropped from the list due to improper appli-
cation of the 30-day rule or 
improper application of the ﬁre-
signﬂ rule
35 and the registrant brought the mistake to the atten-
tion of the dispatcher who rectified the mistake by inserting the 
registrant™s name at the appropriate spot on the out-of-work list. 
On some occasions, Bruce specifically recalled that this had 
been the case. 
Finally, the Union produced evidence that many of the ap-
parent deviations from the hiring hall rules were actually con-
templated within the framework of the hiring hall. For instance, 
some of the registrants were 
actually requested by name and 
thus dispatched out of order; so
me of the registrants had special 
skills which were required and, 
thus, were dispatched out of 
order; and some of the registra
nts were sent to noninside wire-
men™s jobs and thus not pursuan
t to the hiring hall rules. 
It is not disputed that devia
tions from the hiring hall rules 
were random. That is, traveler
s, nonmembers and dissidents 
were advantaged as often as members. The record, on the 
whole, indicates that the devia
tions from hiring hall rules were 
simply thatŠdeviations or mi
stakes which had no motivation 
to advantage or disadvantage any group. 
b. Contentions Counsel for the General Counsel 
contends that so many in-
advertent errors were made th
at this amounts to gross negli-
gence while counsel for the Union, although conceding that 
some mistakes were made, insist
s that mistakes were made in 
an honest, good-faith attempt to comply with all hiring hall 
rules. Counsel for the Union notes that the Union installed a 
new computer system for hand
ling referrals. This system 
dropped some individuals from the group I out-of-work list 
before they had worked 30 days. However, no evidence indi-
cates that discriminatory or unl
awful reasons were behind these 
mistakes. Once the Union became aware of these errors, the 
employees were appropriately reinserted on the out-of-work list 
and dispatched. Counsel for the Union also asserts that many of 
the mistakes, such as verification of eligibility and application 
of the ﬁre-signﬂ requirement
, involved honest human error.
36 Finally, counsel for the Union 
argues that statistical and nu-
merical evidence of errors, a
dvantaging both members and non-
members, is insufficient to establish breach of the duty of fair 
representation.
37                                                           
 35 Basically, this rule required that 
registrants who wanted to retain 
their place on the out-of-work list we
re required to resign the list in 
February and August. 
36 Counsel relies upon 
Plumbers Local 38 (D.I. Chadbourne), 
159 
NLRB 370 (1966), enfd. 388 F.2d 679 (9th Cir. 1968) (where operation 
of hiring hall admittedly left much to
 be desired, nevertheless no viola-
tion because no relationship to union activity); 
Stage Employees IATSE 
Local 592 (Saratoga Performing Arts), 
266 NLRB 703 (1983) (union 
did not operate exclusive hiring hall in arbitrary faction although opera-

tion was sloppy and unbusinesslike). 
37 Counsel cites 
Iron Workers Local 483 (Building Contractors 
Assn.), 
285 NLRB 123 (1987), enfd. in relevant part 864 F.2d 1113 (3d 
Cir. 1989) (unexplained bypasse
s of nonmembers from among thou-
 ELECTRICAL WORKERS LOCAL 48
 (OREGON
-COLUMBIA CHAPTER OF NECA)
 125
c. Analysis 
In exercising its duty of fair representation, a labor organiza-
tion must, ﬁserve the interests of all members without hostility 
or discrimination toward any. . . 
.  exercise its discretion with 
complete good faith and honesty, and . . . avoid arbitrary con-
duct.ﬂ38 However, mere forgetfulness 
or inadvertent error in the 
operation of an exclusive hiring 
hall does not violate the duty of 
fair representation.
39 Given that the law does not guarantee the quality of repre-
sentation and given that a degree
 of human error or negligence 
may be expected in any human endeavor, the issue is whether 
the referral mistakes admittedly made by the Union rise to the 

level of gross negligence in violation of the duty of fair repre-
sentation. I find that all of the mistakes were made in good 
faith. Many were due to the press of business at the hiring hall. 
Many were due to implementa
tion of the computer system. 
However, there is no evidence that any specific group of em-
ployees was prejudiced by the mistakes. Given the great vol-
ume of business in the hiring 
hall and the relatively few num-
bers of ﬁmistakes,
40 I am unable to find that ﬁgrossﬂ negligence 
has occurred. 
C. Refusal to Allow Registrant
s the Opportunity to Inspect and/or Copy Hiring Hall Records 
1. Facts In mid-March 1993, Footlick and 
others requested access to 
hiring hall records on behalf of their dissident union organiza-
tion, Electricians for a Democratic Union (EDU), in order to 
ascertain the order of dispatch and how the hall was being op-
erated. Bruce took the records away when Footlick began writ-
ing notes from the records. At an appeals committee meeting in 
April 1993, a box of hiring hall records was produced while 
Footlick and others were presenting an appeal. There is no evi-
dence that Footlick and other EDU members examined the box 
of records at the appeals hearing. There is no evidence regard-
ing what, if any, restrictions were placed on access to the box 
of hiring hall records nor is there any evidence regarding the 

dates of coverage of those reco
rds. On January 19, 1994, Foot-
lick was allowed to examine seve
ral months of dispatch re-
cords. However, when Footlick attempted to write notes regard-
                                                                                            
 sands of referrals over an 18-month pe
riod unlikely to have been result 
of deliberate discrimination). 
38 Vaca v. Sipes, 
386 U.S. 171, 177 
(1966), citing Humphrey v. Moore, 
375 U.S. 335, 342 (1964). 
39 Steamfitters Local 342 (Contra Costa Electric),
 supra, 329 NLRB 
688, 690 (1999), citing 
Operating Engineers Local 18 (Ohio Pipe 
Line), 144 NLRB 1365 (1963); 
Plumbers Local 40,
 242 NLRB 1157, 
1163 (1979), enfd. mem. 642 F.2d 456 (9th Cir. 1981). In both of the 

cited cases, the union had made mist
akes in operation of their hiring 
halls but no showing of hostile, invi
dious, irrelevant or unfair consid-
erations was shown and no violation of
 the duty of fair representation 
was found. 
40 Even if all of the General Counsel
™s allegations of deviation from 
the rules had been provenŠand they 
were not because the Union rebut-
ted many of the allegationsŠthere
 were about 200 instances in over 
10,000 dispatches. Thus, even if the Union made as many deviations as 
alleged, only 2 percent of the dispat
ches involved misapplication of the 
rules. 
ing the records, the books were
 withdrawn and Footlick was 
asked to leave. 
2. Contentions Counsel for the General Counsel notes that when a union 
undertakes the operation of an 
exclusive hiring hall, the union 
must allow hiring hall registrant
s an opportunity to inspect and 
copy the records in order to determine that the hall is being 
operated in conformity with th
e rules and the law. Counsel 
asserts, based on the undisputed 
facts herein, that the Union 
clearly acted arbitrarily and discriminatorily in denying access 
to the records. Counsel asserts that the Union™s ﬁdefense,ﬂ that 
some of the documents were produced in April 1993, is un-
availing because any records produced at the appeals hearing 
were not made available at a time when the Charging Parties 
could avail themselves of the opportunity to inspect and copy. 
Further, counsel asserts that subs
equent attempts to inspect and 
take notes were met with a stone wall. 
Counsel for the Union asserts that the Charging Parties™ re-
quest for access to hiring hall r
ecords was spurious and based 
on untenable grounds. This is so, 
counsel asserts, because the 
sole basis for the Charging Parties™ concern about hiring hall 
procedures was the fact that a computerized referral system left 
systematic blanks on the out-of-w
ork list in order to leave room 
to correct mistakes. Because the only evidence regarding the 
blanks in the list is a legitima
te reason for the blanks, counsel 
asserts that the request was unr
easonable. Counsel additionally 
raises privacy concerns for regist
rants™ social se
curity numbers. 
Finally, counsel notes that the Union made certain records 
available during an appeals committee meeting and the Charg-
ing Parties did not avail themselves of the opportunity to in-
spect these materials. 
3. Analysis 
ﬁInherent in a union™s duty of fair representation is an obli-
gation to deal fairly with an em
ployee™s request for information 
as to his relative position on the out-of-work register for pur-
poses of job referral through an exclusive hiring hall.ﬂ
41 When 
a labor organization refuses to
 provide access to hiring hall 
records in response to a request for such records in order to 
determine whether referral rights are being protected, the labor 
organization violates Section 8(b)(1)(A).
42 The Union has failed to advance any legitimate reason for 
withholding the requested information from the Charging Par-
ties. Initially, it must be concluded that the request for informa-
tion was reasonably based. If, indeed, the request to review 
hiring hall records was based upon th
e blank spaces left in the 
out-of-work list when the list became a computer-generated list, 
it does not matter whether the Charging Parties™ belief or con-
cern about the system was accura
te. Rather, it is enough to 
establish a right to hiring hall in
formation if the applicant just 
                                                          
 41 Operating Engineers Local 324 (Michigan Chapter AGC),
 226 
NLRB 587 (1976). 
42 See, e.g., 
Boilermakers Local 197 (Northeastern State Boiler-
maker Employers),
 318 NLRB 205 (1995); 
Carpenters Local 35 (Con-
struction Employers Assn.), 317 NLRB 18, 21Œ23 (1995). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 126 
wants to see the information.
43 Moreover, as to any concerns 
for privacy of registrants, the fact that the Charging Parties 
were allowed to view the social security numbers of registrants 
but not to make notes belies th
e concern for registrants™ pri-
vacy. Finally, I do not find failure to examine the box of mate-
rials made available at the Ap
ril 1993 appeals hearing fatal to 
the allegation herein. The Charging Parties were at the appeals 
hearing to resolve an issue and their failure to undertake ex-
amination of the box of material
s during that meeting cannot be 
held against them. Moreover, on 
a subsequent attempt to exam-
ine and take notes, the Union withdrew the materials from the 
Charging Parties. Accordingly, I find that the Union violated 
Section 8(b)(1)(A) by failing to allow the Charging Parties to 
inspect and/or take notes of its records relating to operation of 
the hiring hall. 
D. Unlawful Refusal to Allow Perry to Sign the Group I Out-of-
Work List by Administering 
an Arbitrary Journeyman Wire-
man™s Examination to Him 1. Facts Perry began working in the jurisdiction of the Union in the 
early 1990s. He had been a journeyman inside wireman for 
about 20 years at that time. Ini
tially, the Union allowed Perry to 
register on the group I out-of-work list. In October 1993, Perry 

was notified that he needed to complete a journeyman inside 
wireman™s examination. Perry 
sat unsuccessfully for the ex-
amination on three occasions and thereafter, pursuant to valid 
rules, was denied group I status
. Counsel for the General Coun-
sel alleges that the content of the examination unlawfully en-
couraged membership in the Union. The examination required 
applicants to know details about
 the elected union leadership, 
the bylaws of the Union, the constitution and operation of the 
IBEW, and the local Union and its collective-bargaining 
agreement with Oregon-Columbia NECA.  
For instance, the examination administered in 1994 con-
tained 10 questions regarding th
e electrical code (apparently 
worth 4 points each), 6 ques
tions about the collective-
bargaining agreement (apparently worth 4 points each), 5 ques-
tions about the Union™s bylaws
 (apparently worth 2 points 
each), 2 questions about IBEW history (apparently worth 2 
points each), and 2 questions about the IBEW constitution (ap-
parently worth 2 points each). An examination administered in 
1993 contained 15 questions about
 the bylaws, 10 questions 
about the collective-bargaining 
agreement, 10 questions about 
the IBEW constitution, 8 questions
 about IBEW history, and 25 
questions about the electrical code. 
2. Contentions Counsel for the General Couns
el acknowledges the Union™s 
right to require examination prior to referral in the group I out-
of-work list. It is the content of the examination, characterized 
in the complaint as requiring ﬁin major partﬂ knowledge of 
union bylaws and constitution, labor history and the contents of 
a collective-bargaining agreement, which counsel asserts is 
unlawful. Counsel for the General Counsel acknowledges that 
                                                          
 43 Operating Engineers Local 513 (Various Employers),
 308 NLRB 
1300, 1303 (1992). 
Perry was not the only person requi
red to take the examination 
and also acknowledges that this argument presents an issue of 
first impression.44 He argues, however, that it is axiomatic that 
a labor organization may not use 
its control over the referral 
process to foster, encourage, 
discourage, or require union 
membership.
45 Counsel for the Union asserts that there is no evidence that 
the examination was unfair or discriminatory. Counsel also 
notes that at least in 1994, Perry did not pass the examination 
largely due to incorrect answers regarding the electrical code 
section of the test. 
3. Analysis 
It has long been permissible for a labor organization to ad-
minister regular examinations 
to persons selected on a nondis-
criminatory basis in order to certify ﬁjourneymanﬂ status, that 
is, the status of a qualified i
ndependent worker, for purposes of 
referral priority.
46 However, a labor organization may not use 
the device of journeyman examination to promote discrimina-
tory practices.
47 The purpose of the examination of applicants for inclusion 
on the group I out-of-work list is to ensure referral of qualified 
applicants to employers. I concl
ude that inclusion of questions 
about the Union™s collective-barg
aining agreement, bylaws, and 
constitution, and history do not serve the purpose of ensuring 
referral of qualified applicants. In
clusion of such questions can 
only serve union institutional purposes. Moreover, I find that 
inclusion of such questions unl
awfully restrains or coerces 
employees who wish to refrain fr
om the right to join a union. 
inclusion of such questions is invidious in the potential to deny 
referral access.48 Accordingly, I conclude that Perry was unlaw-
                                                          
 44 In fact, counsel for the General Counsel specifically denied that 
this allegation was related in any wa
y to Perry™s dissident union activ-
ity. 45 Counsel relies generally on 
Scofield v. NLRB, 
394 U.S. 423 (1969) 
(union may reasonably enforce a properly adopted rule which impairs 
no statutory policy and serves a legitimate union interest); 
Electrical 
Workers Local 1579, 
316 NLRB 710 (1995) (union unreasonably en-
forced rule against traveler for working for a nonunion employer but 
not against its own members); 
Teamsters Local 579 (Janesville Auto 
Transport Co.), 
310 NLRB 975 (1993), enfd. in relevant part 145 
LRRM 2200 (7th Cir. 1993) (penalizing union members who publicly 
expressed opposition to union™s choice of health providers does not 
serve legitimate union interest and impairs policy of labor laws); and 

Carpenters Local 720 (UMC of Louisiana), 
287 NLRB 545, 546Œ547 
(1987) (rule forbidding members from
 turning down union job referrals 
in order to continue nonunion employment serves legitimate union 

interest). 46 See, e.g., 
Nassau-Suffolk Chapter of the NECA, 
215 NLRB 894 
(1974), vacated in relevant part 
as moot and remanded 565 F.2d 76 
(D.C. Cir. 1977), on remand 231 NLRB 1021 (1977), enfd. in part 586 
F.2d 959 (2d Cir. 1978); 
Electrical Workers, Local 99 (Crawford Elec-
tric Construction Co.), 
214 NLRB 723, 725 (1974). 
47 See, e.g., 
Plumbers Local 633 (B & W Construction Co.), 
249 
NLRB 67, 70 (1980), enfd. 668 F.2d 921 (6th Cir. 1982). 
48 It is irrelevant whether Perry fa
iled the exam based in large part 
upon the electrical code questions or the internal union questions. 
Moreover, I credit Perry™s denial that the 1994 exam admitted in evi-
dence reflects his answers. Perry credibly testified that although his 

score was the same as the score on 
the exam admitted in evidence, that 
particular exam did not contain his handwriting. 
 ELECTRICAL WORKERS LOCAL 48
 (OREGON
-COLUMBIA CHAPTER OF NECA)
 127
fully excluded from group I status
 due to the contents of the 
examination.
49 E. Removal of Registrants 
Twigger and Footlick from  
the Group I Out-of-Work List and Refusal to Permit  
them to Register and to Dispatch them 
1. Facts Charging Parties Footlick, Twigger, Coey, Mulcahy, Jacobs, 
DeBien, Taylor, Perry, and McVay as well as other electricians 
who used the Union™s hiring hall, formed EDU in 1993 because 
they disliked the hiring hall preferential dispatches to salts, 
peppers, new hands, and apprentic
es. EDU held its first open 
meeting in March 1994. In addition to seeking access to the 
hiring hall records, EDU filed 
internal union charges and ap-
peals. Shortly after this disside
nt activity became known to the 
Union, an agreement between the Union and Oregon-Columbia 
NECA was published requiring that anyone who unsuccessfully 
filed NLRB or other charges woul
d be responsible for paying 
costs incurred by the Union and Oregon-Columbia NECA.
50 Evidence introduced by counsel 
for the General Counsel clearly 
indicates both knowledge of 
EDU activities and animus for 
these activities as of March 1994. 
In May 1993, about a year before the Union learned of EDU 
activity, internal union charges 
were brought by Bruce against 
Footlick alleging that Footlick did not reside within the geo-
graphic area constituting the normal construction labor market 
and was, accordingly, ineligible to sign the group I out-of-work 
list. During the pendency of this
 charge, Footlick was removed 
from the group I out-of-work list. Bruce based his internal un-
ion charge against Footlick on the fact that Footlick lived in a 
travel trailer without a permanent foundation and Footlick kept 
his vehicles registered in another county. Footlick successfully 
proved his residency and Bruce lo
st the internal union charge 
against Footlick.
51 Later, in October 1994, dispatch
er Keith Edwards refused to 
allow Footlick to sign the group I book because of a dispute 
over Footlick™s residency. After a meeting with the appeals 
board, Footlick was allowed to sign the group I out-of-work list 
again. Footlick™s removal fro
m the group I out-of-work list 
                                                          
 49 The complaint specifically alleges that Perry was removed from 
the group I out-of-work list during the summer of 1993 in violation of 
Sec. 8(b)(1)(A). The complaint furt
her alleges that between November 
3, 1993, and February 
2, 1994, on three occasions, Perry took the ex-
amination and failed to pass. I do not 
find that Perry™s removal from the 
group I out-of-work list was unlawful under the circumstances of this 

case. The Union has shown by a pre
ponderance of the evidence that it 
lawfully conducted audits to ensure the integrity of the group I qualifi-
cations. However, refusal to allow 
Perry the opportunity to take a law-
ful journeyman examination was violative. Any issues regarding 
Perry™s ability to physically perform 
the duties of a journeyman inside 
wireman are left to the compliance phase of these proceedings. 
50 This agreement between the Union and Oregon-Columbia NECA 
was never enforced and was later resc
inded. The legality of publication 
of the ﬁloser paysﬂ requirement is dealt with in my decision in ﬁ
Ore-gon-Columbia Chapter of National Electrical Contractors Association
, JD(SF)Œ21Œ00.ﬂ 
51 This removal from the group I out-of-work list is not alleged as 
violative of the Act. from October 22 to November 7, 
1994, is alleged as violative of 
Section 8(b)(1)(A). 
Similarly, between Septembe
r 23 and November 19, 1993, 
and between February 25 to Apri
l 8, 1994, Twigger™s name was 
removed from the group I out-of-wor
k list. Bruce testified that 
Twigger™s name was removed pur
suant to a group I eligibility 
audit performed by the Union. 
However, Bruce could not recall 
the names of any other persons w
ho were affected by the audit 
but believed about 17 individuals were affected. 
2. Contentions Counsel for the General Counsel
 contends that Twigger and 
Footlick™s protected EDU activities motivated the Union™s ac-
tions to remove them from the 
group I out-of-work list. Counsel 
notes the knowledge, animus, a
nd timing of their removals. 
Counsel notes that Bruce™s treatment
 of Footlick stands in harsh 
contrast to Bruce™s treatment of Howell Marsh, an unregistered 
electrician from Texas. Bruce ca
lled Tigard Electric on behalf 
of Marsh and immediately fou
nd employment for him. When 
Marsh™s work with Tigard ended, Bruce allowed Marsh to sign 
the group I out-of-work list even though Marsh was admittedly 
not eligible to sign that list because he had not satisfied the 
residency requirement. Counsel additionally, points to the pre-
textual nature of the audit, in that there is no evidence that any-
one other than Twigger was affected by the audit. 
Counsel for the Union concedes that there is evidence that 
Barnes and Footlick did not get along. However, counsel as-
serts that personal animosity falls
 far short of animus for dissi-
dent union activities which the Union had no knowledge of at 
the time of Footlick™s removal from the group I out-of-work 
list.52 Counsel for the Union notes that Twigger was removed in 
September 1993 pursuant to a normal audit and once he pro-
vided evidence that he satisfi
ed the group I requirements, he 
was reinstated to the group I ou
t-of-work list. Counsel asserts 
that Twigger™s removal in February 1994 was an inadvertent 
clerical error.
53 Counsel asserts that the Union™s actions were 
not motivated by animus for Tw
igger™s dissident activities, in 
part, because there is no evidence of knowledge of EDU activi-
ties until March 1994. 
Finally, counsel contends that Twigger™s and Footlick™s 
claims are barred by res judicata
. Counsel asserts that an action 
                                                          
 52 Counsel relies upon 
Plasterers Local 299(Wyoming Contractors 
Assn.), 
257 NLRB 1386, 1395 (1981) (although union impaired regis-
trant job referral prospects, union™s actions were in good faith, based on 
rational considerations, and linked to its
 need to effectively represent its 
constituency as a whole); 
Plumbers Local 375, 
228 NLRB 1191 (1977) 
(expulsion of individual from appren
ticeship program and failure to 
dispatch him not based on personal 
or intra-union political considera-
tions not violative). 
53 Counsel relies upon 
Operating Engineers Local 18 (Ohio Pipe 
Line Construction Co.), 
144 NLRB 1365 (1963) (mere forgetfulness or 
inadvertent error in failing to re-re
gister member did not constitute 
discriminatory conduct); 
Operating Engineers Local 450 (Houston 
Chapter AGC), 
267 NLRB 775, 799Œ800 (1983) (retention of members 
on the out-of-work list contrary to 
hiring hall rules did not constitute 
unfair labor practice because they were
 due to oversight or mistake and 
did not cause detriment to others). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 128 
in Federal court between the sa
me parties found no evidence of 
animus or discriminatory behavi
or on the part of the Union. 
3. Analysis 
Turning to the procedural issue first, on December 20, 1994, 
Twigger and others filed suit against the Union and employers 
Christenson and Friberg in the United States District Court for 
the District of Oregon (Civil 
No. 94-1544-JE) claiming, in part, 
breach of the duty of fair representation and collusion between 
the Union and the employers in issuance of not-for-rehire let-
ters allegedly in retaliation fo
r Twigger™s and others™ dissident 
union activities.54 The substance of the alleged breach of duty 
of fair representation claim incl
uded not only the alleged collu-
sion between the employers and the Union but also the manner 
in which grievances regarding the not-for-rehire letters were 
handled by the Union. Removal of Twigger™s and Footlick™s 
names from the out-of-work list was not litigated. However, in 
entering an order of partial summary judgment in favor of the 
Union and the employers, the magistrate noted there was some 
evidence that the Union, ﬁgenerally disfavored the EDU. . . .ﬂ 
(Opinion and Order of November 20, 1997, at 26). Given this 
statement, I am unable to conclude that the court found no evi-
dence of animus. However, the magistrate concluded that the 
evidence was insufficient to prove that the Union, ﬁinvestigated 
and prosecuted their grievances in a manner that was arbitrary, 
capricious, or in bad faith.ﬂ (Opinion and Order of November 
20, 1997, at 28). 
The doctrine of res judicata do
es not bar litigation of Twig-
ger and Footlick™s claims herein 
nor does the doctrine of collat-
eral estoppel compel a finding of no animus or discriminatory 
behavior. Assuming arguendo that th
e doctrine of res judicata is 
applicable to proceedings before the Board, the fact that the 
Union and the Charging Parties ha
ve engaged in Federal court 
litigation of the duty of fair representation involving alleged 
collusion in issuance of not-for-rehire letters and processing of 
grievances due to issuance of those letters does not preclude the 
government from litigating the issue of Twigger and Footlick™s 

removal from the out-of-work list.
55 Moreover, I decline to 
apply the doctrine of collateral es
toppel to the court™s statement 
regarding general disfavor of EDU by the Union or to the 
court™s holding regarding processing of the grievances. Neither 
of the holdings is directly appl
icable herein. Finally, the Gov-
ernment was not a party to the Federal court proceeding and the 
finding of the court is currently on appeal. 
Turning to the merits of removal of Twigger™s and Footlick™s 
names from the group I out-of-work lists, I note that all three of 
the removals in question occurr
ed prior to the Union™s knowl-
edge of EDU or of Twigger and Footlick™s involvement in 
EDU. Accordingly, absent knowl
edge of the dissident union 
activities of these individuals, it is impossible to conclude the 
EDU activities were the basis for their removals. Nevertheless, 
                                                          
 54 The issuance of these not-for-rehire letters was litigated before me 
as unfair labor practices in the related Employer cases. Those cases 
were severed for purposes of decision. See ﬁFriberg Electric Company, 
et al., Cases 36ŒCAŒ7261, et al., JD(SF)Œ19Œ00ﬂ). 
55 Precision Industries, 
320 NLRB 661, 663 (1996), enfd. 118 F.3d 
585 (8th Cir. 1997), cert. denied 523 U.S. 1020 (1998). 
counsel for the General Counsel 
argues that personal animosity 
on behalf of the Union toward Twigger and Footlick motivated 
their removals. Of course, disfa
vored treatment due to personal 
animosity is arbitrary action in violation of the duty of fair rep-
resentation. However, I am una
ble to discern evidence in the 
record which warrants a finding th
at personal animosity existed 
in 1993 and early 1994 toward  
Twigger and Footlick.
56 According, I conclude that there is 
insufficient evidence upon which to
 find that their removals 
from the group I out-of-work list we
re arbitrary or discrimina-
tory. 
CONCLUSIONS OF 
LAW 1. By refusing to allow hiring 
hall registrants the opportunity 
to inspect and/or copy its records relating to the operation of the 
hiring hall, the Union has engaged in unfair labor practices 
affecting commerce within the 
meaning of Section 8(b)(1)(A) 
and Section 2(6) and (7) of the Act. 
2. By utilizing a journeyman 
wireman examination given on 
three occasions to hiring hall registrant Perry which dealt in 
major part with knowledge of the Union™s bylaws and constitu-
tion, labor history and the conten
ts of its collective-bargaining 
agreement, rather than knowledg
e of the electrical trade, and 
utilizing this examination as the basis for denying Perry group I 

status, the Union violated Section 8(b)(1)(A). 
REMEDY Having found that the Union ha
s engaged in certain unfair 
labor practices, I find that it must 
be ordered to cease and desist 
and to take certain affirmative action designed to effectuate the 
policies of the Act. Specifically, having found that the Union 
unlawfully refused to allow hiri
ng hall registrants the opportu-
nity to inspect and/or copy its records, the Union must make 
available the requested informa
tion. Having found that the Un-
ion unlawfully utilized an arbitrary journeyman wireman™s 
examination to deny Perry group 
I status, the Union must make 
Perry whole for his money losses 
and loss of contributions to 
the funds established by the re
levant collective-bargaining 
agreements, as prescribed in 
F. W. Woolworth Co., 
90 NLRB 
289 (1950), plus interest as computed in 
New Horizons for the 
Retarded,
 283 NLRB 1173 (1987). 
[Recommended Order omitted from publication.] 
                                                           
 56 I note that in the federal court litigation, the magistrate specifically 
referred to evidence of personal an
imosity between 
Twigger and Bar-
nes and between Footlick and Barn
es. The Federal court litigation 
documents were admitted as union exhibits solely for the purpose of the 
argument regarding issue preclusion. Counsel for the General Counsel 
strenuously objected to admission of these documents as irrelevant. 

Under these circumstances, it would 
be improper to take note of the 
evidence referred to by the court regarding personal animosity. This 
evidence was not litigated before me and cannot now be considered. 
 